Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2006 Commission File Number 1-14160 PainCare Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Florida (State or other jurisdiction of incorporation or organization) 06-1110906 (I.R.S. Employer Identification No.) 1030 N. Orange Avenue, Suite 105, Orlando, Florida 32801 (Address of Principal Executive Offices) (407) 367-0944 (Registrants Telephone Number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨ Accelerated Filer x Non-Accelerated Filer ¨ As of November 9, 2006 there were 66,926,683 outstanding shares of the Registrants common stock, $0.0001 par value. PAINCARE HOLDINGS, INC. INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2006 (Unaudited) and December 31, 2005 3 Consolidated Statement of Operations for the three and nine months ended September 30, 2006 and 2 005 (Unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2006 and 2005 (Unaudited) 5 Consolidated Statements of Stockholders Equity for the nine months ended September 30, 2006 (Unaudited) 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 40 Item 1A Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 57 Item 4. Submission of Matters to a Vote of Security Holders 57 Item 5. Other Information 57 Item 6. Exhibits 57 Signatures 58 2 PART I ITEM 1. FINANCIAL STATEMENTS PAINCARE HOLDINGS, INC. Consolidated Balance Sheets As of September 30, 2006 and December 31, 2005 September 30, 2006 December 31, 2005 (Unaudited) Assets Current assets: Cash and cash equivalents $ 3,423,478 $ 22,713,165 Accounts receivable, net 26,865,918 21,263,405 Due from stockholders 1,578,507  Deposits and prepaid expenses 2,168,044 2,557,492 Deferred tax asset 1,447,450 683,391 Total current assets 35,483,397 47,217,453 Property and equipment, net 12,415,855 11,494,656 Goodwill, net 141,785,675 111,468,292 Due from stockholder  427,553 Deferred tax asset  867,854 Other assets 17,064,692 11,834,822 Total assets $ 206,749,619 $ 183,310,630 Liabilities and Stockholders Equity Current liabilities: Accounts payable and accrued expenses $ 4,253,695 $ 3,522,714 Accrued compensation expense 17,142,549 17,142,549 Derivative liabilities  12,952,455 Acquisition consideration payable 989,559 8,011,567 Common stock payable  5,405,601 Income tax payable 351,273 3,003,766 Current portion of notes payable 11,066,000 3,883,012 Current portion of convertible debentures  8,519,131 Current portion of capital lease obligations 1,480,790 1,646,378 Total current liabilities 35,283,866 64,087,173 Derivative liabilities 95,692 - Notes payable, less current portion 22,912,359 26,129,569 Convertible debentures, less current portion 11,992,033 1,133,877 Capital lease obligations, less current portion 2,213,363 2,872,708 Deferred tax liability 1,033,479  Total liabilities 73,530,792 94,223,327 Minority interests in consolidated subsidiaries 3,099,819 1,763,838 Stockholders equity: Common stock, $.0001 par value. Authorized 200,000,000 shares; issued and outstanding 66,926,683 and 55,823,026 shares, respectively Preferred stock, $.0001 par value. Authorized 10,000,000 shares; issued and outstanding -0- shares   Additional paid in capital 140,155,187 106,253,345 Accumulated deficit (10,124,589) (18,983,089) Accumulated other comprehensive income 81,717 47,627 Total stockholders equity 130,119,008 87,323,465 Total liabilities and stockholders equity $ 206,749,619 $ 183,310,630 See accompanying notes to consolidated financial statements. 3 PAINCARE HOLDINGS, INC. Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2006 and 2005 (Unaudited) For the Three Months Ended For the Nine months Ended September 30, September 30, (As restated) (As restated) Revenues: Pain management $ 11,571,040 $ 14,904,949 $ 37,285,682 $ 35,460,297 Surgeries 1,494,045 Ancillary services 9,109,648 4,569,489 26,809,715 11,083,701 Total revenues 22,174,733 20,863,660 69,074,519 Cost of revenues 6,365,451 3,279,321 16,476,191 8,295,102 Gross profit 15,809,282 17,584,339 52,598,328 42,693,151 General and administrative expense 13,871,940 4,665,623 41,933,888 30,981,678 Amortization expense 642,891 339,371 1,760,296 872,271 Depreciation expense 627,838 418,665 1,799,433 924,542 Operating income (loss) 666,613 12,160,680 7,104,711 9,914,660 Interest income (expense) (2,077,429) (1,606,028) (6,105,344) (3,797,438) Derivative benefit (expense) 8,558 3,143,397 10,501,509 (10,103,350) Other income (expense) (239,539) 91,938 213,998 235,321 Income (loss) before income taxes (1,641,797) 13,789,987 11,714,874 (3,750,807) Benefit (provision) for income taxes 483,924 (4,141,058) (1,020,400) (3,155,996) Income (loss) before minority interests (1,157,873) 9,648,929 10,694,474 (6,906,803) Minority interests in net earnings of consolidated subsidiaries 1,065,635 280,060 1,835,974 377,132 Net income (loss) $ Basic income (loss) per common share $ (0.03) $ 0.18 $ 0.14 $ (0.15) Basic weighted average common shares outstanding 64,482,619 53,495,697 64,040,150 49,859,872 Diluted income (loss) per common share $ (0.03) $ $ 0.15 $ 0.12 $ (0.15) Diluted weighted average common shares outstanding 64,482,619 65,020,702 74,166,535 49,859,872 See accompanying notes to consolidated financial statements. 4 PAINCARE HOLDINGS, INC. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2006 and 2005 (Unaudited) (As restated) Cash flows from operating activities: Net income (loss) $ 8,858,500 $ (7,283,935) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 3,559,729 1,258,203 Non-cash transactions and other (192,808) 6,849,313 Amortization of debt discount 1,896,309 - Common stock issued for debenture interest payments 224,175 735,968 Derivative (benefit) expense (10,501,509) 10,103,349 Deferred income taxes 972,832 (2,100,341) Amortization of deferred financing expenses - 1,659,209 Non-cash compensation expense 1,524,332 - Minority interests 1,835,974 145,632 Change in operating assets and liabilities, net of assets acquired: Accounts receivable (5,439,377) (4,202,102) Deposits and prepaid expenses 107,294 (2,062,263) Other assets 535,636 (2,227,080) Income tax payable (2,922,987) 302,957 Accounts payable and accrued expenses (358,257) 846,550 Net cash provided by (used in) operating activities 99,843 4,025,460 Cash flows from investing activities: Purchase of property and equipment (1,384,902) (1,146,845) Cash paid for earnouts (8,168,493) (6,406,800) Cash used for acquisitions (9,982,214) (21,095,848) Cash from acquisitions 655,557 398,291 Net cash used in investing activities (18,880,052) (28,251,202) Cash flows from financing activities: Proceeds from issuance of common stock, net of capital offering costs 4,090,707 524,662 Proceeds from issuance of convertible debentures 3,000,000 - Payments of capital lease obligations (1,410,729) (1,026,431) Payment of convertible debentures - (135,500) Due from stockholders (1,684,118) (1,159,623) Cash distributions to minority interests (620,326) - Net proceeds from (payments on) notes payable (3,885,012) 28,758,476 Net cash provided by (used in) financing activities (509,478) 26,961,584 Net increase (decrease) in cash and cash equivalents (19,289,687) 2,735,842 Cash and cash equivalents at beginning of period 22,713,165 19,100,840 Cash and cash equivalents at end of period $ 3,423,478 $ 21,836,682 Supplemental disclosures of cash flow information: Cash paid during the period for interest $ 3,984,860 $ 1,822,962 Cash paid during the period for income taxes 2,908,536 4,673,855 Non-cash investing and financing transactions: Common stock issued for acquisitions 9,624,459 20,596,792 Common stock issued for earnouts 8,567,047 7,234,388 Acquisition consideration payable 989,559 916,667 Common stock issued for debenture conversions - 15,735,237 Common stock issued for cancelled warrants 3,486,632 - Common stock issued for common stock payable 5,405,601 - Derivatives issued for deferred financing costs 104,250 - Common stock issued for debt finance 980,000 - See accompanying notes to consolidated financial statements. 5 PAINCARE HOLDINGS, INC. Consolidated Statement of Stockholders Equity For the Nine Months Ended September 30, 2006 (Unaudited) Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Total Stockholders Equity Common Stock Shares Amount Balances at December 31,2005 55,823,026 $ 5,582 $106,253,345 $(18,983,089) $ 47,627 $ 87,323,465 Common stock issued for earnouts 3,205,169 321 8,566,726 - - 8,567,047 Common stock issued for acquisitions 2,719,803 272 9,624,187 - - 9,624,459 Amortization of non-cash stock option compensation - - 1,524,332 - - 1,524,332 Common stock issued for debenture interest payments 63,652 6 224,169 - - 224,175 Common stock issued for private placement offerings 3,305,033 331 9,495,977 - - 9,496,308 Common stock issued for debt refinance 500,000 50 979,950 - - 980,000 Common stock issued for cancelled warrants 1,310,000 131 3,486,501 - - 3,486,632 Components of comprehensive income: Translation adjustment - 34,090 34,090 Net income - - - 8,858,500 - 8,858,500 Comprehensive income - 8,892,590 Balances at September 30, 2006 66,926,683 $ 6,693 $140,155,187 $ (10,124,589) $ 81,717 $130,119,008 6 PainCare Holdings, Inc. Notes to Consolidated Financial Statements (Unaudited) September 30, 2006 (1) Organization and Basis of Presentation Nature of the Business PainCare Holdings, Inc. (the Company) is a provider of pain-focused medical and surgical solutions. Through its proprietary network of acquired or managed physician practices and ambulatory surgery centers, and in partnership with independent physician practices and medical institutions throughout the United States and Canada, PainCare is committed to utilizing the most advanced science and technologies to diagnose and treat pain stemming from neurological and musculoskeletal conditions and disorders. Through its majority-owned subsidiary, Amphora, the Company is also engaged in providing advanced Intraoperative Monitoring (IOM) and interpretation services to hospitals and surgeons; and through its wholly-owned subsidiary, Caperian, Inc., PainCare offers medical real estate and development services. Presentation of Interim Statements The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements and should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Companys Form 10-K for the year ended December 31, 2005. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included in the accompanying unaudited consolidated financial statements. The results of operations for the periods presented are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year. The consolidated financial results as of and for the three and nine month periods ended September 30, 2005 have been restated; for further information as to the restatement refer to the Companys annual amended report on Form 10-K/A for the year ended December 31, 2005 filed with the SEC on October 2, 2006. Use of Estimates The preparation of financial statements in conformity with United States generally accepted accounting principles requires the Company to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. The more significant estimates relate to revenue recognition, contractual allowances and uncollectible accounts, intangible assets, accrued liabilities, derivative liabilities, income taxes, litigation and contingencies. Estimates are based on historical experience and on various other assumptions that the Company believes to be reasonable under the circumstances, the results of which form the basis for judgments about results and the carrying values of assets and liabilities. Actual results and values may differ significantly from these estimates. 7 (2) Summary of Significant Accounting Policies Principles of Consolidation The accompanying consolidated financial statements include the accounts of PainCare Holdings, Inc. and its wholly-owned and majority-owned subsidiaries. The other parties interest in entities that are majority-owned by the Company are reported as minority interests in the consolidated financial statements. All significant intercompany balances and transactions have been eliminated in consolidation. The Company manages 14 practices in states with laws governing the corporate practice of medicine. In those states, a corporation is precluded from owning the medical assets and practicing medicine. Therefore, contractual arrangements are effected to allow the Company to manage the practice. Emerging Issues Task Force No. 97-2 (EITF No. 97-2) states that consolidation can occur when a physician practice management entity establishes an other than temporary controlling financial interest in a physician practice through contractual arrangements. All but one of the management services agreements between the Company and the physician satisfies all of the criteria of EITF No. 97-2. The Company includes these practices in the consolidated financial statements in accordance with EITF No. 97-2. Cash and Cash Equivalents The Company has a qualified cash requirement from the HBK Investments credit facility. This requires the Company to maintain a minimum consolidated balance of $2,000,000 in cash and cash equivalents at all times. At September 30, 2006, the Company had $176,477 held in operating cash which was released October 5, 2006 to Fidelity Investments for one of the ambulatory surgery centers 401(k) funding. Property and Equipment Property and equipment are recorded at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the respective assets. Leasehold improvements are depreciated over the shorter of the term of the lease, including renewal periods when appropriate, or the estimated useful lives of the improvements. Expenditures for repairs and maintenance are charged to expense as incurred. Expenditures for betterments and major improvements are capitalized and depreciated over the remaining useful life of the asset. The carrying amounts of assets sold or retired and related accumulated depreciation are eliminated in the year of disposal and the resulting gains and losses are included in other income or expense. The useful lives of operating equipment range from five to ten years, and the depreciation period for leasehold improvements ranges from three to ten years. Property and equipment, net at September 30, 2006 and December 31, 2005, consisted of: September 30, 2006 December 31, 2005 Furniture, fixtures & equipment $ 10,281,851 $ 10,744,044 Medical equipment 12,740,837 7,895,215 Total cost 23,022,688 18,639,259 Less accumulated depreciation 10,606,833 7,144,603 Property and equipment, net $ 12,415,855 $ 11,494,656 8 Valuation of Goodwill and Intangible Assets Goodwill acquired in purchase business combinations and determined to have an infinite useful life is not amortized, but instead tested for impairment at least annually. In accordance with SFAS No. 142, Goodwill and Other Intangible Assets (SFAS 142), the Company conducts, on at least an annual basis, a review of its reporting entities to determine whether the carrying values of goodwill exceed the fair market value using a combination of the income or discounted cash flow approach and the market approach, which uses comparable market data, for each entity. Should this be the case, the value of its goodwill may be impaired and written down. Identified intangible assets are amortized over their estimated useful lives. Income Taxes The Company records income taxes using the liability method of accounting for deferred income taxes. Under this method, deferred tax assets and liabilities are recognized for the expected future tax consequence of temporary differences between the financial statement and income tax bases of its assets and liabilities. The Company estimates its income taxes in each of the jurisdictions in which we operate. This process involves estimating our tax exposure together with assessing temporary differences resulting from differing treatment of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included within the consolidated balance sheets. The recording of a net deferred tax asset assumes the realization of such asset in the future, otherwise a valuation allowance must be recorded to reduce this asset to its net realizable value. The Company considers future pretax income and, if necessary, ongoing prudent and feasible tax planning strategies in assessing the need for such a valuation allowance. In the event that the Company determines that it may not be able to realize all or part of the net deferred tax asset in the future, a valuation allowance for the deferred tax asset is charged against income in the period such determination is made. The Company has not recorded any valuation allowances as of September 30, 2006 or December 31, 2005. The Company anticipates that it will generate sufficient pretax income in the future to realize its deferred tax assets. Fair Value Disclosures The carrying values of cash, accounts receivable, deposits, prepaid expenses, accounts payable and accrued expenses generally approximate the respective fair values of these instruments due to their current nature. The carrying value of acquisition consideration payable consists of the value of cash and Company stock to be paid per contractual obligations and approximates fair value due to the current nature of the cash obligation and the stock which is recorded at fair value. The fair values of debt instruments for disclosure purposes only are estimated based upon the present value of the estimated cash flows at interest rates applicable to similar instruments. The Company generally does not use derivative financial instruments to hedge exposures to cash flow or market risks. However, certain other financial instruments, such as warrants and embedded conversion features that are indexed to the Companys common stock, are classified as liabilities when either (a) the holder possesses rights to net-cash settlement or (b) physical or net-share settlement is not within the control of the Company. In such instances, net-cash settlement is assumed for financial accounting and reporting, even when the terms of the underlying contracts do not provide for net-cash settlement. Such financial instruments are initially recorded at fair value and subsequently adjusted to fair value at the close of each reporting period. 9 Revenue Recognition Revenue consists of net patient fee-for-service revenue. Net patient fee-for-service revenue is recognized when services are rendered. Net patient service revenue is recorded net of contractual adjustments and other arrangements for providing services at less than established patient billing rates. Allowances for contractual adjustments and bad debts are provided for accounts receivable based on estimated collection rates. The Company estimates contractual allowances based on the patient mix at each location, the impact of contract pricing and historical collection information. Substantially all of the accounts receivable are due under fee-for-service contracts from third party payers, such as insurance companies and government-sponsored healthcare programs or directly from patients. Services are generally provided pursuant to contracts with healthcare providers or directly to patients. Accounts receivable for services rendered have been recorded at their established charges and reduced by the estimated contractual adjustments and bad debts. Contractual adjustments result from the differences between the rates charged for services performed and reimbursements by government-sponsored healthcare programs and insurance companies. Receivables generally are collected within industry norms for third-party payors. The Company continuously monitors collections from its customers and maintains an allowance for bad debts based upon any specific payor collection issues that have been identified, the historical collection experience including each practices experiences, and the aging of patient accounts receivable balances. The Company is not aware of any claims, disputes or unsettled matters with third-party payors which could have a material effect on the financial statements. The Company either uses in-house billing or local billing companies in each location it operates. Therefore, the Company analyzes its accounts receivable and allowance for doubtful accounts on a site-by-site basis as opposed to a company-wide basis. This allows the Company to be more detailed and more accurate with its collection estimates. While such credit losses have historically been within our expectations and the provisions established, an inability to accurately estimate credit losses in the future could have a material adverse impact on operating results. The estimated contractual allowance rates for each facility are reviewed periodically. The Company adjusts the contractual allowance rates, as changes to the factors discussed above become known. As these factors change, the historical collection experience is revised accordingly in the period known. These allowances are reviewed periodically and adjusted based on historical payment rates. Depending on the changes made in the contractual allowance rates, net revenue may increase or decrease. (3) Segment Reporting We define segment operating earnings as income before (1) interest income; (2) interest expense and amortization of debt discounts and fees; and (3) income tax expense or benefit. We also do not allocate corporate overhead to our operating segments. Management uses segment operating earnings as an analytical indicator for purposes of allocating resources to a particular segment and assessing segment performance. Revenues and expense are measured in accordance with policies and procedures described in Note 2, Summary of Significant Accounting Policies . Selected financial information for our operating segments for each of the three months ended September 30, 2006 and 2005 and the nine months ended September 30, 2006 and 2005 is as follows: 10 Pain Ancillary Management Surgeries Services Corporate Total Three months ended September 30, 2006 Net operating revenues $ 11,571,040 $ 1,494,045 $ 9,109,648 $ - $ 22,174,733 Operating income (loss) 1,823,307 113,195 3,380,465 (4,650,354) 666,613 Total assets 107,814,181 15,250,586 68,917,591 14,767,261 206,749,619 Three months ended September 30, 2005 Net operating revenues $ 14,904,949 $ 1,389,222 $ 4,569,489 $ - $ 20,863,660 Operating income(loss) 7,844,304 1,010,052 223,871 3,082,453 12,160,680 Total assets 84,730,556 11,429,198 51,666,799 26,233,180 174,059,733 Nine months ended September 30, 2006 Net operating revenues $ 37,285,682 $ 4,979,122 $ 26,809,715 $ - $ 69,074,519 Operating income (loss) 9,577,659 771,232 9,807,249 (13,051,429) 7,104,711 Total assets 107,814,181 15,250,586 68,917,591 14,767,261 206,749,619 Nine months ended September 30, 2005 Net operating revenues $ 35,460,297 $ 4,444,255 $ 11,083,701 $ - $ 50,988,253 Operating income (loss) 19,160,319 1,565,525 2,101,398 (12,912,582) 9,914,660 Total assets 84,730,556 11,429,198 51,666,799 26,233,180 174,059,733 Segment reconciliation to our condensed consolidated results of operations are as follows: Three Months Ended September 30, Nine Months Ended September 30, Net operating revenues: Total segment net operating revenues $ $ 20,863,660 $ 69,074,519 $ 50,988,253 Gain/(loss) from continuing operations: Total segment operating income (loss) $ 5,316,967 $ 9,078,227 $ 20,156,140 $ 22,827,242 Total corporate income (loss) (4,650,354) 3,082,453 (13,051,429) (12,912,582) Derivative benefit (expense) 8,558 3,143,397 10,501,509 (10,103,350) Other income (expense) (239,539) 91,938 213,998 235,321 Interest income (expense) (2,077,429) (1,606,028) (6,105,344) (3,797,438) Income (loss) before income taxes $ (1,641,797) $ 13,789,987 $ 11,714,874 $ (3,750,807) Total assets: Total assets for reportable segments $ 206,749,619 $ 174,059,733 $ 206,749,619 $ 174,059,733 (4) Accounts Receivable Accounts receivable consist of the following: September 30, December 31, 2005 Accounts receivable $ $ 53,282,531 Less allowance for doubtful accounts 26,388,932 32,019,126 Accounts receivable, net $ $ 21,263,405 11 (5) Income Per Common Share Basic income per common share is computed by dividing income available to common shareholders by the weighted average number of common shares outstanding. The weighted average shares used in computing diluted income per common share include the dilutive effect of stock options, warrants, convertible debt, contingent shares and other common stock equivalents using the treasury stock method, and income is adjusted for the diluted computation for the assumed non-payment of interest, etc., upon conversion. The shares used in the computation of the Companys basic and diluted income per common share are reconciled as follows: For the Three Months Ended September 30, For the Nine Months Ended September 30, Basic income (loss) per common share: Net income (loss) available to common shareholders $ (2,223,508) $ 9,368,869 $ 8,858,500 $ (7,283,935) Basic weighted average common shares outstanding 64,482,619 53,495,697 64,040,150 49,859,872 Basic income (loss) per common share $ (0.03) $ 0.18 $ $ 0.14 $ (0.15) Diluted income (loss) per common share: Net income (loss) available to common shareholders $ (2,223,508) $ 9,368,869 $ 8,858,500 $ (7,283,935) Plus impact of assumed conversions Interest expense on 7.5% convertible note due 2009, net of tax  201,492  Interest expense on 7.5% convertible note due 2009, net of tax  121,551 50,625  Interest expense on 8.5% convertible note due 2009, net of tax 76,500 Net income (loss) available to common shareholders plus assumed conversions $ (2,223,508) $ 9,490,420 $ 9,187,117 $ (7,283,935) Basic weighted average common shares outstanding 64,482,619 53,495,697 64,040,150 49,859,872 Plus incremental shares from assumed conversions 7.5% convertible note due 2009  4,713,242 4,713,242  7.5% convertible note due 2009  789,474 789,474  8.5% convertible note due 2009  1,578,947  Employee stock option plan for vested, in the money options  4,634,343 1,937,716  Warrants issued, outstanding, and in the money  1,387,946 232,862  Contingent shares for acquisitions   874,144  Initial shares for acquisitions, weighted     Diluted weighted average common shares outstanding 64,482,619 65,020,702 74,166,535 49,859,872 Diluted income (loss) per common share $ (0.03) $ 0.15 $ 0.12 $ (0.15) Potentially dilutive shares at September 30, 2006 of approximately 1,528,037 shares were not included in the diluted weighted average shares outstanding computation for the three-month period as their inclusion would be anti-dilutive. The potentially dilutive securities for options, warrants, convertible debentures and contingent shares were 1,252,133, 164,959, 0 and 110,945, respectively. Potentially dilutive securities at September 30, 2005 for options, warrants, and convertible debentures, were 4,943,324, 1,398,681 and 6,658,214, respectively. Diluted weighted average common shares outstanding includes the incremental shares that would be issued upon the assumed exercise of stock options, warrants, as well as the assumed conversion of the convertible notes. As described above, certain of the Companys potentially dilutive shares were excluded from the calculation of diluted earnings per share for certain periods because they were anti-dilutive, but these shares could be dilutive in the future. 12 (6) Income Taxes The income tax provision for the three and nine months ended September 30, 2006 and 2005 consists of the following: For the Three Months For the Nine Months Ended September 30, Ended September 30, Computed expected tax expense (benefit) $ (920,527) $ 4,593,375 $ 3,358,826 $ (1,403,500) Increase (reduction) in income tax expense resulting from: Derivative (benefit) expense (2,910) (1,068,755) (3,567,603) 3,435,139 Derivative interest expense 147,649 213,625 458,025 644,459 State income taxes, net of federal income tax benefit (62,644) 495,383 75,971 377,543 Assets acquired with no tax basis 159,712 (61,010) 242,329 82,341 Other, net 16,095 (31,560) 67,594 20,014 State taxes deferred 88,592 - 114,929 - Income from flowthroughs 90,109 - 270,329 - Total $ (7) Other Assets The Company entered into a distribution agreement with MedX96, Inc. on May 1, 2002. The agreement allowed the Company to market and sell MedX equipment in return for a 50% commission of the gross selling price of all equipment sold to the Company and our affiliates. MedX96, Inc. received 15% of the revenue generated by the Company and our affiliates. The equipment is used to provide orthopedic rehabilitation services in our owned, managed, and limited managed physician practices. The contract was amended on July 28, 2003 and provides for the Company to repurchase MedXs right to 15% of the gross collections generated by the limited managed orthopedic rehabilitation practices. In addition, the Company receives a 25% commission on all MedX products purchased for resale. This contract right is being amortized over the contract term of ten years. On April 29, 2004, the Company closed a merger pursuant to a Merger Agreement with its wholly-owned subsidiary, PainCare Acquisition Company X, Inc. (PNAC X), and Denver Pain Management (DPM), a Colorado corporation. Effective August 27, 2004, DPM and PNAC X entered into an addendum to their agreement whereby the initial consideration to be paid to the shareholders was reduced from $3,750,000 to $700,000 of which $100,000 is payable in cash and the balance of $600,000, is payable with 200,000 shares of common stock priced at $3.00 per share. In addition, the former owners of DPM may receive up to $12,411,750 in additional consideration if certain net earnings goals are achieved in each of the first three fiscal years following the closing. DPM is a pain management practice located in Denver, Colorado. The center is run by Robert Wright, M.D., a board certified pain management physician. The addendum also reduced the contract term from a period of forty years to nine years. In accordance with EITF 97-2 the agreement is for a term less than that requiring consolidation in the Companys financials. The management agreement is subsequently treated as an intangible asset contract right. This contract right is being amortized over the contract term of nine years. The Company purchased from Rehab Management Group, Inc., a South Carolina based corporation (RMG), all rights, title and interest that RMG owns or acquires and all management fees, revenues, compensation and payments of any kind with respect to three electro-diagnostic management agreements with physicians practices. The Company has costs associated with closing acquisitions. These costs are deferred as an asset until the acquisition is closed, at which time they are either allocated to the acquisition costs or expensed if a potential acquisition is not closed. 13 The separately identifiable intangible asset is the physicians referral network. The referral network represents other doctors in the community who refer their patient base to the Companys physicians who practice in a discipline to meet their patients needs. The Company believes the value of each physicians referral network is clearly linked to the physicians employment agreements. The amortization term is seven years which represents the five year employment agreement the Company enters into with each physician plus the two years of an additional non-compete agreement. The value of the referral network should be amortized over the employment term and the non-compete period of the physician since that represents the period of time the Company benefits from the arrangement. The table below summarizes the other assets at September 30, 2006 and December 31, 2005: September 30, 2006 December 31, 2005 Accumulated Amortization Accumulated Amortization Asset Total Cost Net Value Total Cost Net Value MedX Distribution right $ 2,212,673 $ 744,570 $ 1,468,103 $2,212,673 $ 581,831 $ 1,630,842 Contract Right  DPM 12,648,679 1,768,825 10,879,854 6,026,200 677,124 5,349,076 Contract Right  APG 482,107 68,027 414,080 486,023 34,452 451,571 Contract Right  SPA 1,419,471 216,218 1,203,253 1,433,132 118,657 1,314,475 Contract Right  SCPI 1,041,546 158,679 882,867 1,051,564 87,095 964,469 Deferred acquisition costs 111,204 - 111,204 475,958  475,958 Physician practice and surgery center acquisitions 2,921,793 816,462 2,105,331 2,161,757 513,326 1,648,431 Total $ $ 2,012,485 (8) Acquisitions The Company operates fourteen practices in states with laws governing the corporate practice of medicine. In those states, a corporation is precluded from owning the medical assets and practicing medicine. Therefore, contractual arrangements are effected to allow the Company to manage the practice. FASB Emerging Issues Task Force Issue No. 97-2 (EITF No. 97-2) states that consolidation can occur when a physician practice management entity establishes an other than temporary controlling financial interest in a physician practice through contractual arrangements. All but one of the management services agreements between the Company and the physician satisfies all of the criteria of EITF No. 97-2. The Company includes revenue with respect to these practices in the consolidated financials in accordance with EITF No. 97-2. On January 3, 2006, the Company closed an acquisition pursuant to an Asset Purchase Agreement with its wholly-owned subsidiary, PainCare Surgery Centers III, Inc. (PCSC III), and the members of Center for Pain Management ASC, LLC (CPMASC). The Asset Purchase Agreement provides for the purchase of 100% ownership of CPMASC by PCSC III, a Florida corporation. In exchange for this acquisition the members of CPMASC received 1,021,942 shares of common stock of the Company priced at $3.44 per share and $3,750,000 in cash. In addition, the former members of CPMASC will receive the remaining balance of the purchase price in the form of a promissory note for $7,500,000 plus interest, due in January 2007. CPMASC is a fully accredited ambulatory surgery center with four locations in Maryland. The members of CPMASC did have a prior relationship with the Company from the acquisition of Center for Pain Management, LLC in December 2004. CPMASC was purchased on January 3, 2006 and utilized the purchase method of accounting. During the second quarter of 2006, the purchase price was reduced by $376,788 due to a change in identifiable intangible assets and an addition of $150,715 for deferred taxes. The net change was a $226,073 reduction in the purchase price. Purchase price allocation: 14 Cash Consideration $ 3,750,000 Promissory Notes 7,500,000 Stock Consideration 3,515,480 Acquisition Costs 279,923 Less: Cash 477,845 Accounts receivable 767,718 Property and equipment 263,563 Prepaid and deposits 80,035 Other assets 47,459 Imputed interest on notes payable 215,489 Identifiable intangible assets 376,788 Plus: Accounts payable and accrued liabilities 86,046 Other liabilities 696,009 Deferred taxes 150,715 Goodwill $ 13,749,276 On January 6, 2006, the Company closed a merger pursuant to a Merger Agreement with its wholly-owned subsidiary, PainCare Acquisition Company XXII, Inc. (PNAC XXII), and REC, Inc. and CareFirst Medical Associates, P.A. (REC/CMA). The Merger Agreement provides for the acquisition of the non-medical assets of REC/CMA by PNAC XXII, a Florida corporation. In exchange for the non-medical assets the shareholders of REC/CMA received 191,131 shares of common stock of the Company priced at $3.51 per share and $625,000 in cash. In addition, the former shareholders of REC/CMA may receive up to $1,250,000 in additional consideration if certain net earnings goals are achieved in each of the first three fiscal years following the closing. REC/CMA is an orthopedic rehabilitation practice located in Whitehouse, Texas. Neither REC, CMA nor its members had any prior relationship with the Company or its affiliates. REC/CMA was acquired on January 6, 2006 and utilized the purchase method of accounting. During the second quarter of 2006 $23,257 additional acquisition costs were added to the purchase price. Purchase price allocation: Cash Consideration $ 625,000 Stock Consideration 670,870 Acquisition Costs 128,750 Less: Cash 28,106 Accounts receivable 80,841 Property and equipment 56,767 Intangible assets 82,089 Plus: Accounts payable and accrued liabilities 37,274 Deferred taxes 35,442 Goodwill $ 1,249,533 On January 20, 2006, the Company closed a merger pursuant to a Merger Agreement with its wholly-owned subsidiary, PainCare Acquisition Company XIX, Inc. (PNAC XIX), and Desert Pain Medicine Group (DPMG). The Merger Agreement provides for the acquisition of the non-medical assets of DPMG by PNAC XIX, a Florida corporation. In exchange for the non-medical assets the shareholder of DPMG received 471,698 shares of common stock of the Company priced at $3.41 per share and $1,500,000 in cash. In addition, the former shareholder of DPMG may receive up to $3,000,000 in additional consideration if certain net earnings goals are achieved in each of the first three fiscal years following the closing. DPMG is a pain management physician practice with four locations in California. Neither DMPG nor its members had any prior relationship with the Company or its affiliates. 15 DMPG was acquired on January 20, 2006 and utilized the purchase method of accounting. During the second quarter of 2006 $44,155 additional acquisition costs were added to the purchase price. Purchase price allocation: Cash Consideration $ 1,500,000 Stock Consideration 1,608,490 Acquisition Costs 155,000 Less: Cash 77,144 Accounts receivable 198,792 Property and equipment 418,384 Deposits and prepaid expenses 27,259 Other assets 8,111 Intangible assets 130,707 Plus: Accounts payable and accrued liabilities 155,718 Note payable 20,417 Capital lease obligations 62,523 Deferred taxes 134,556 Goodwill $ 2,776,307 On February 1, 2006, the Company closed a majority interest purchase pursuant to a Membership Interest Purchase Agreement with its wholly-owned subsidiary, PainCare Neuromonitoring I, Inc. (PCN I), and the members of Amphora,LLC (AMP). The Membership Interest Purchase Agreement provides for the purchase of 60% ownership of AMP by PCN I, a Florida corporation. In exchange for the majority interest purchase the members of AMP received 1,035,032 shares of common stock of the Company priced at $3.70 per share and $3,250,000 in cash. In addition, the former members of AMP will receive the remaining balance of the purchase price of $8,500,000 in the form of performance-based installments over four years. AMP is an intraoperative monitoring company based in Denver, Colorado. Majority interest in AMP was purchased on February 1, 2006 and utilized the purchase method of accounting. During the second quarter of 2006 $250,516 additional acquisition costs were added to the purchase price. Purchase price allocation: Cash Consideration $ 3,250,000 Stock Consideration 3,829,618 Acquisition Costs 293,541 Less: Cash 72,463 Accounts receivable 1,006,114 Property and equipment 176,817 Intangible assets 109,368 Plus: Accounts payable and accrued liabilities 114,191 Capital lease obligations 66,240 Deferred taxes 114,223 Minority interests 429,985 Goodwill $ 6,733,036 In January 2006, the Company paid $218,333 in cash and issued 59,654 shares of common stock to the former shareholder of Bone and Joint Surgical Clinic, representing the second of four potential earnout payments. In January 2006, the Company paid $583,333 in cash and issued 159,381 shares of common stock to the former shareholder of Kenneth M. Alo, M.D., P.A., representing the second of four potential earnout payments. 16 In January 2006, the Company paid $2,254,500 in cash and issued 615,984 shares of common stock to the former shareholder of Denver Pain Management, representing a portion of potential earnout payments. In January 2006, the Company paid $2,291,667 in cash and issued 626,138 shares of common stock to the former shareholders of Center for Pain Management, LLC, representing the first of three potential earnout payments. In March 2006, the Company paid $208,333 in cash and issued 58,194 shares of common stock to the former shareholder of Spine and Pain Center, P.C., representing the second of three potential earnout payments. In March 2006, the Company issued 176,457 shares of common stock to the former shareholder of the Health Care Center of Tampa, Inc., representing the second of three potential earnout payments. The cash portion of this earnout payment was paid throughout 2005. In March 2006, the Company paid $252,500 in cash and issued 68,990 shares of common stock to the shareholders of RMG, Inc., representing the second of three potential earnout payments. In April 2006, the Company paid $128,700 in cash and issued 35,164 shares of common stock to the former shareholder of Pain and Rehabilitation Network, Inc., representing the final earnout payment. In April 2006, the Company paid $458,333 in cash and issued 183,333 shares of common stock to the former shareholder of Medical Rehabilitation Specialists, Inc., representing the final earnout payment. In May 2006, the Company paid $931,125 in cash and issued 325,650 shares of common stock to the former shareholder of Denver Pain Management. In May 2006, the Company paid $350,000 in cash and issued 155,556 shares of common stock to the former shareholder of Colorado Pain Specialists, P.C., representing the first of three potential earnout payments. In July 2006, the Company paid $200,000 in cash and issued 150,000 shares of common stock to the former shareholder of Georgia Surgical Centers, Inc., representing partial cash payment and total stock issuance for the second of three potential earnouts. In August 2006, the Company paid $291,669 in cash and issued 116,667 shares of common stock to the former shareholder of Benjamin Zolper, M.D., P.A., representing the second of three potential earnouts. In September 2006, the Company issued 234,000 shares of common stock to the former shareholder of Dynamic Rehabilitation Centers, Inc., representing the second of three potential earnouts. In September 2006, the Company issued 240,000 shares of common stock to the former shareholder of Rick Taylor, D.O., P.A., representing the stock portion of the second of three potential earnouts. Following are the summarized unaudited pro forma results of operations for the nine months ended September 30, 2006 and September 30, 2005, assuming the acquisitions of Center for Pain Management ASC, LLC, REC, Inc., CareFirst Medical, Desert Pain Medicine Group and Amphora, LLC had taken place at the beginning of the year. The unaudited pro forma results are not necessarily indicative of future earnings that would have been reported had the acquisitions been completed when assumed. 17 Pro Forma Consolidated Statement of Operations Nine Months Ended September 30, 2006 (Unaudited) PainCare Actual Pro forma Adjustments CPMASC REC DPMG AMPHORA Pro forma Revenues $ 69,074,519 $ 16,064 $ 13,761 $ 324,614 $ 91,316 $  $ 69,520,274 Cost of revenues 16,476,191 1,690 976 64,354 19,617 (25,483) 16,537,345 Gross profit 52,598,328 14,374 12,785 260,260 71,699 25,483 52,982,929 Operating expenses: General & administrative 41,933,888 9,528 12,070 174,302 50,182 (234,910) 41,945,060 Depreciation & amortization 3,559,729      3,559,729 Operating income 7,104,711 4,846 715 85,958 21,517 260,393 7,478,140 Interest income (expense) (6,105,344) (24) (2) (424)   (6,105,794) Derivative benefit (expense) 10,501,509     10,501,509 Other income (expense) 213,998      213,998 Income before taxes 11,714,874 4,822 713 85,534 21,517 260,393 12,087,853 Provision for income taxes 1,020,400     39,405 1,059,805 Income before minority interests share 10,694,474 4,822 713 85,534 21,517 220,988 11,028,048 Less: Minority interests share 1,835,974    8,607  1,844,581 Net income $ 8,858,500 $ 4,822 $ 713 $ 85,534 $ 12,910 $ 220,988 $ 9,183,467 Basic earnings per common share $ 0.14 Basic weighted average common shares 64,207,565 Diluted earnings per common share $ 0.13 Diluted weighted average common shares 74,333,949 Footnotes to Unaudited Pro Forma Financial Statements: 1) Adjustment for non-recurring cost of revenues. 2) Adjustment for non-recurring general and administrative expenses. 3) Represents the provision for income taxes at an effective tax rate of 35%. 4) Represents the results from the period beginning on January 1, 2006 and ending on January 2, 2006. 5) Represents the results from the period beginning on January 1, 2006 and ending on January 5, 2006. 6) Represents the results from the period beginning on January 1, 2006 and ending on January 31, 2006. 7) Represents the results from the period beginning on January 1, 2006 and ending on January 31, 2006. 18 Pro Forma Consolidated Statement of Operations Nine Months Ended September 30, 2005 (Unaudited) PainCare Actual Pro forma Adjustments CPMASC REC DPMG AMPHORA Pro forma Revenues $ 50,988,253 $ 5,057,331 $ 186,285 $ 3,596,304 $ 556,417 $  $ 60,384,590 Cost of revenues 8,295,102 519,912 5,729 696,627 18,557 (1,467,748) 8,068,179 Gross profit 42,693,151 4,537,419 180,556 2,899,677 537,860 1,467,748 52,316,411 Operating expenses: General & administrative 30,981,678 2,996,385 175,616 1,929,126 405,914 (2,410,472) 34,078,247 Depreciation & amortization 1,796,813      1,796,813 Operating income (loss) 9,914,660 1,541,034 4,940 970,551 131,946 3,878,220 16,441,351 Interest income (expense) (3,797,438) (8,015)  (4,814)   (3,810,267) Derivative benefit (expense) (10,103,350)      (10,103,350) Other income (expense) 235,321      235,321 Income (loss) before taxes (3,750,807) 1,533,019 4,940 965,737 131,946 3,878,220 2,763,055 Provision (benefit) for incometaxes 3,155,996     (1,011,367) 2,144,629 Income before minority interestsshare (6,906,803) 1,533,019 4,940 965,737 131,946 4,889,587 618,426 Less: Minority interests share 377,132      377,132 Net income (loss) $ (7,283,935) $ 1,533,019 $ 4,940 $ 965,737 $ 131,946 $ 4,889,587 $ 241,294 Basic earnings per common share $ 0.00 Basic weightedaverage common shares outstanding 52,579,675 Diluted earnings per common share $ 0.01 Diluted weighted average common shares outstanding Footnotes to Unaudited Pro Forma Financial Statements: 1) Adjustment for non-recurring cost of revenues. 2) Adjustment for non-recurring general and administrative expenses. 3) Represents the provision for income taxes at an effective tax rate of 35%. 4) Represents the results from the period beginning on January 1, 2005 and ending on September 30, 2005. 5) Represents the results from the period beginning on January 1, 2005 and ending on September 30, 2005. 6) Represents the results from the period beginning on January 1, 2005 and ending on September 30, 2005. 7) Represents the results from the period beginning on January 1, 2005 and ending on September 30, 2005. (9) Related Party Transactions During the nine months ended September 30, 2006 and 2005 the Company had transactions with companies owned by certain shareholders of the Company. The following is a summary of transactions with these entities for the nine months ended September 30, 2006 and 2005: Expense Related to the Nine months Ended September 30: Practice Name Type of Practice Type of Related Party Transaction Reported As Associated Physicians Group, Ltd. Managed Practice The Company leases its office space from a limited liability company partially owned by a certain shareholder of the Company. On July 1, 2006, the shareholder sold his partially owned portion of the limited liability company which eliminated the related party. The Company continues to lease the office space. The lease commenced January 1, 2005 for an initial term of ten years with the option to reenew for two five year periods. $ 73,590 $ 24,057 G&A The Center for Pain Management, LLC Managed Practice The Company leases certain employees from a limited liability company owned by certain shareholders of the Company. The Company also charged this entity for the use of its equipment and certain services. $ 1,781,308 $ 500,595 G&A The Company has an agreement to outsource its billing and collections function to a limited liability company owned by certain shareholders of the Company. The Company is charged a fee of 8% of net collections under this arrangement. $ 592,543 $ G&A * (A) * (B) Dynamic Rehabilitation Centers, Inc. Managed Practice The Company leases its office space from a limited liability company partially owned by certain shareholders of the Company. The lease associated with the Redford location has a ten year term commencing January 1, 2000 with no option to renew. The lease associated with the Clinton Township location commenced October 8, 2004 and expires December 31, 2014. The lease was amended in July 2005 for the occupancy of additional space by the Company. $ 126,665 $ G&A The Company provides services for billing, accounting and management oversight to a limited liability company owned by certain shareholders of the Company. $ $  G&A * (C) Health Care Center of Ta mpa, Inc. Owned Practice The Company has an agreement to outsource its billing and collections function to a limited liability company owned by a certain shareholder of the Company. The Company is charged a fee of 10% of net collections under this arrangement. $ $ G&A Rick Taylor, D.O., P.A. Managed Practice The Company has an agreement to lease an aircraft from a limited lia ility company owned by a certain shareholder of the Company. The lease agreement was entered into in June 2003 for a period of 60 months. Effective January 1, 2005, the lease payment was lowered to a nominal amount of $1 per year; the Company will continue to pay a third party provider for the related fuel and maintenance cost. Effective January 1, 2004 the lease fee was reduced from the original amount of $12,000 per month to $7,000 per month; maintenance, fuel, insurance recurring training, hangar rental and any other fees required to maintain the aircraft were the responsibility of the Company. $ $ G&A Spine and Pain Center, P.C. Managed Practice The Company leases its office space from a limited liability company partially owned by certain shareholders of the Company. The lease commenced December 23, 2003 and expires December 31, 2008, with no option to renew. $ $ G&A PSHS Alpha Partners, Ltd. d/b/a Lake Worth Surgical Center The Company, through a subsidiary, is the majority partner of the PSHS Alpha Partners, Ltd. Partnership Dr. Merrill Reuter, the Companys chairman, is a minority partner of partnership. The Company owns 67.5% and Dr. Reuter owns 9.75% of the partnership. Dr. Reuter received distributions from the partnership representing his share of the profits of the surgery center. These distributions are reported as a reduction in minority interest on the balance sheet. $ 123,825 $ 63,375 BS The Center for Pain Management ASC, LLC Managed Practice The Company leases certain employees from a limited liability company owned by certain shareholders of the Company. The Company also charged this entity for the use of its equipment and certain services. $ $  G&A The Company has an agreement to outsource its billing and collections function to a limited liability company owned by certain shareholders of the Company. The Company is charged a flat fee of $40,000 per month under this arrangement. $ 360,000 $  G&A The Company has an agreement to outsource its non-clinical management and administrative services and support for health care providers to a limited liability company owned by certain shareholders of the Company. The Company is charged a f lat fee of $52,500 per month under this arrangement. $ 472,500 $ G&A * (A) * (B) Georgia Pain Physicians, P.C. Managed Practice The Company has an agreement to lease RF equipment from a limited partnership wholly owned by Dr. Windsor. The lease commenced February 1, 2006 with no expiration date. $ 18,000 $  (A) The Company has the option to purchase a Competitive Business Opportunity (CBO) from shareholders of the Company who are currently operating a competitive rehabilitation clinic that fall outside a ten mile radius from The Center for Pain Management, LLC clinics. The Company has an option to purchase the CBO at market rates similar to the original acquisition. There is no guarantee that the option will be exercised by the Company, nor is the purchase price discounted for the Company should they chose to execute the option to purchase. (B) The Company has the option to purchase a Competitive Business Opportunity (CBO) from shareholders of the Company who are currently operating a competitive surgery center that fall outside a ten mile radius from The Center for Pain Management, LLC clinics. The Company has an option to purchase the CBO at market rates similar to the original acquisition. There is no guarantee that the option will be exercised by the Company, nor is the purchase price discounted for the Company should they chose to execute the option to purchase. (C) The Company has the option to purchase a Competitive Business Opportunity (CBO) from shareholders of the Company who are currently operating competitive rehabilitation clinics that fall outside a ten mile radius from the Dynamic Rehabilitation Centers, Inc. The Company has an option to purchase the CBO at market rates similar to the original acquisition. There is no guarantee that the option will be exercised by the Company, nor is the purchase price discounted for the Company should they chose to execute the option to purchase. (10) Due from Stockholders The balance in due from stockholders at September 30, 2006 and December 31, 2005 consists of the following: Practice/Stockholder Merrill Reuter, M.D. $ 444,388 $ 427,553 Saqib Khan, M.D. 934,119 - Christopher Cenac, M.D. 100,000 - Bradley Vilims, M.D. 100,000 - Total $ $ 21 Pursuant to a Construction Development & Leasing Agreement, Merrill Reuter, M.D., Chairman of the Board of the Company and President of AOSF, is obligated, subject to conditions, to pay the Companys subsidiary, Caperian, Inc. (Caperian), $450,000 for real estate development and construction oversight services relating to a planned medical office and ambulatory surgery facility on land that the agreement anticipates Dr. Reuter will acquire. Fifty percent of the amount owed is due upon commencement of construction of the facility and fifty percent upon completion. Upon completion of the facility, Caperian is also entitled to earn leasing fees from Dr. Reuter for procuring tenants to lease space in the facility. Dr. Reuter currently owns approximately 4.5% of the outstanding shares of the Companys common stock. The unamortized premium at September 30, 2006 is $5,612. The amount due from Saqib Khan, M.D. represents prepayments for potential obligations to Dr. Khan for salaries, billing fees, and the potential contingent consideration payment. To date, Dr. Khan has not fully met the earnings obligation for receipt of the contingent consideration. These amounts are not recorded with an interest element or deferred premium. It will be settled during the fourth quarter of 2006. Due from Bradley Vilims, M.D., and Christopher Cenac, M.D. represents management fees due the Company from the physicians respective practice. Notes Payable Notes payable consists of the following at September 30, 2006 and December 31, 2005: PSHS Beta Partners, Ltd. $ - $ 1,305,284 Gary J. Lustgarten Profit Sharing Trust - 271,934 HBK Investments (a) 26,466,232 28,367,363 Wells Fargo (b) 66,000 68,000 CPM ASC acquisition promissory note (c) 7,446,127 - 33,978,359 30,012,581 Less current portion 11,066,000 3,883,012 Total $ 22,912,359 $ 26,129,569 At September 30, 2006, the aggregate annual principal payments with respect to the obligations existing at that date as described above, are as follows: Twelve Months Ending September 30: 2007 $ 11,066,000 2008 10,250,000 2009 14,000,000 Less unamortized discount 1,337,641 Total $ 33,978,359 (a) Note payable to HBK Investments due on May 10, 2009. Interest is either LIBOR + 7.25% or Prime + 4.5% at the discretion of the Company. The interest currently 12.5%. Interest payments are due monthly with quarterly principal repayments beginning on April 1, 2006. Certain mandatory prepayments must be made upon the occurrence of any sale or disposition of property or assets, upon the receipt of any extraordinary receipts, and upon issuance of any indebtedness other than indebtedness permitted by the agreement, including equipment leases and notes. The agreement requires compliance with various financial and nonfinancial covenants for the Company starting in the second quarter of 2005. The primary financial covenants pertain to, among other things, minimum EBITDA, minimum Free Cash Flow, Leverage ratio, and Market Capitalization. The Company for the third quarter ended September 30, 2006 is in violation of five sections of the agreement. The Company failed to meet certain ongoing covenants in the loan agreement, including the EBITDA and trailing twelve month free cash flow covenants for the quarter ended September 30, 2006. On May 2, 2006, June 20, 2006,August 9, 2006 and November 8, 2006we entered into letter agreements with the lenders under the credit facility in consideration for which we paid $300,000, $150,000, $100,000 and $150,000 in waiver fees, respectively, to the lenders. The Face value of the Note is $27,750,000 with unamortized discount of $1,283,768. The total amount amortized to interest expense for the nine months ended September 30, 2006 was $393,982. 22 (b) Line of credit payable to Wells Fargo for equipment at The Centeno Clinic. Due on January 25, 2007 with Prime + 2% interest is payable monthly. The unused portion of the credit line is $84,000. The line of credit is secured by property for use at the practice. (c) Note payable for acquisition of CPM ASC, LLC, due on January 3, 2007 with a stated interest rate of 3.45%. Interest is imputed at 6.75% over the period. The face value is $7,500,000 with unamortized discount of $53,873. The total amount amortized to interest expense for the nine months ended September 30, 2006 was $161,613. The note is secured by the Companys interest in PainCare Surgery Centers III, Inc. The Companys carrying amount of the partnership is $15,045,403. (12) Convertible Debentures September 30, December 31, Midsummer/Islandia (a) $ 8,303,500 $ 8,519,131 Midsummer (b) 1,363,678 1,133,877 Midsummer/Islandia (c) 2,324,855 - $ 11,992,033 $ 9,653,008 Less current installments - 8,519,131 $ 11,992,033 $ 1,133,877 Maturities of long term debt for the 12 months ending September 30, are as follows: 2007 $ - 2008 - 2009 13,455,160 2010 - Less unamortized discount 1,463,127 Total $ 11,992,033 (a) Convertible debenture to Midsummer Investment Ltd. in the original amount of $5,000,000 and Islandia, LP in the original amount of $5,000,000. The Company combines these debentures since they are of identical terms. On July 1, 2004, Midsummer Investment, Ltd. converted $1,044,840 of their debenture into 400,000 Company shares. Their face value is currently $3,955,160. The Islandia, LP debenture has a face value currently of $5,000,000. These two debentures were completed on the same date of December 17, 2003 with an original maturity date of December 17, 2006. On August 2, 2006 the Company extended the term of these debentures to August 2, 2009. The extension did not change the face value or the interest rate. The stated interest rate is 7.5%. The interest expense for the nine months ending September 30, 2006 was $1,497,616. The interest expense for the three months ending September 30, 2006 was $563,907. The debentures are convertible into common stock of the Company at the price of $1.90 per share. The Company has the right to pay the interest in common stock providing certain equity conditions are met. Th e equity conditions must all be met for the twenty trading days preceding the interest payment date. Interest only is payable quarterly. During the nine months ending September 30, 2006 the Company paid $196,050 in interest due on March 1, 2006 in the Company's common stock. All subsequent payments have been in cash because not all of the equity conditions have been met. As of September 30, 2006 the Company does not meet the equity requirements and is required to make payments in cash. There are no assets pledged as collateral, sinking fund requirements, or restrictive covenants associated with these debentures. The amount of amortized discount accreted to interest expense in the nine months and three months ending September 30, 2006 was $1,161,797 and $454,174, respectively. The September 30, 2006 unamortized discount balance is $651,660. 23 (b) Convertible debenture to Midsummer Investment Ltd. in the face amount of $1,500,000. The debenture was completed on July 1, 2004 with an original maturity date of June 30, 2007. On August 2, 2006 the Company extended the term of this debentures to August 2, 2009. The extension did not change the face value or the interest rate. The stated interest rate is 7.5%. The interest expense for the nine months ending September 30, 2006 was $247,178. The interest expense for the three months ending September 30, 2006 was $71,504. The debentures are convertible into common stock of the Company at the price of $1.90 per share. The Company has the right to pay the interest in common stock providing certain equity conditions are met. The equity conditions must all be met for the twenty trading days preceding the interest payment date. Interest only is payable quarterly. During the nine months ending September 30, 2006 the Company paid $28,125 in interest due on March 1, 2006 in the Company's common stock. All subsequent payments have been in cash because not all of the equity conditions have been met. As of September 30, 2006 the company does not meet the equity requirements and is required to make payments in cash. There are no assets pledged as collateral, sinking fund requirements, or restrictive covenants associated with these debentures. The amount of amortized discount accreted to interest expense in the nine months and three months ending September 30, 2006 was $190,928 and $43,379, respectively. The September 30, 2006 unamortized discount balance is $136,322. (c) Convertible debenture to Midsummer Investment Ltd. with a face value of $1,500,000 and Islandia, LP with a face value of $1,500,000. The Company combines these debentures since they are of identical terms. These two debentures were completed on the same date of August 2, 2006 with an original maturity date of August 2, 2009. The stated interest rate is 8.5%. The interest expense for the nine months ending September 30, 2006 was $57,297. The interest expense for the three months ending September 30, 2006 was $57,297. The debentures are convertible into common stock of the Company at the price of $1.90 per share. The Company has the right to pay the interest in common stock providing certain equity conditions are met. The equity conditions must all be met for the twenty trading days preceding the interest payment date. Interest only is payable quarterly beginning on October 1, 2006. As of September 30, 2006 the company does not meet the equity requirements and is required to make payments in cash. There are no assets pledged as collateral, sinking fund requirements, or restrictive covenants associated with these debentures. The amount of amortized discount accreted to interest expense in the nine months and three months ending September 30, 2006 was $14,797 and $14,797, respectively. The September 30, 2006 unamortized discount balance is $675,145. Pursuant to the Subscription Agreement the common shares granted to the holders were part of the August 2, 2006 financing and as consideration for the extension of the December 17, 2003 and July 1, 2004 financings. The 500,000 common shares issued in conjunction with this financing have been allocated at the fair value on the issue date. The Company has allocated approximately 50% of the value to the August 2, 2006 financing with the balance allocated ratably between the other two based on a percentage of total debt. The table below provides the allocation amount for each financing agreement: Allocation Amount Financing Date: Midsummer August 2006 $ 490,000 Midsummer December 2003 427,217 Midsummer June 2004 62,783 Total proceeds $ 980,000 In accordance with EITF 96-19, Debtors Accounting for a Modification or Exchange of Debt Instruments, the Company performed an analysis to determine if the extension of the maturity date caused an extinguishment of debt. The Company has determined there is no extinguishment. Since the restricted stock is considered a fee to the creditor and the modification does not result in an extinguishment, then the restricted stock is amortized as a deferred financing cost over the term of the modified debt instrument. As noted in the table above $427,217 and $62,783 for the December 17, 2003 and June 30, 2003 financings, respectively, will be accreted to interest expense over the thirty-six month term of the extension. 24 As discussed in the preceding paragraph, the Company has allocated $490,000 to the August 2, 2006 financing. This amount also is included as a debt discount and will be accreted to interest expense over the term of the convertible debenture. The following tabular presentation reflects the allocation of the proceeds on the August 2, 2006 financing for both the default put option and the restricted common shares issued: Holder Midsummer Financing Date August 2006 Allocation: Default put option $ 104,250 Common shares 490,000 Debt instrument 2,405,750 Total proceeds $ 3,000,000 (13) Recent Accounting Pronouncements In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48), which clarifies the accounting for uncertainty in tax positions. This Interpretation requires that the Company recognize in its financial statements, the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position. The provisions of FIN 48 are effective as of the beginning of the Companys 2007 fiscal year, with the cumulative effect, if any, of the change in accounting principle recorded as an adjustment to opening retained earnings. The Company is currently evaluating the impact of adopting FIN 48 on the financial statements. In September 2006, the Financial Accounting Standards Board issued FASB No. 157, Fair Value Measurements. FAS 157 is definitional and disclosure oriented and addresses how companies should approach measuring fair value when required by GAAP; it does not create or modify any current GAAP requirements to apply fair value accounting. The Standard provides a single definition for fair value that is to be applied consistently for all accounting applications, and also generally describes and prioritizes according to reliability the methods and inputs used in valuations. FAS 157 prescribes various disclosures about financial statement categories and amounts which are measured at fair value, if such disclosures are not already specified elsewhere in GAAP. The new measurement and disclosure requirements of FAS 157 are effective for the Company in the first quarter 2008. The Company expects no significant impact from adopting the Standard. In September 2006, the Financial Accounting Standards Board issued FASB No. 158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plans. FAS 158 focuses primarily on balance sheet reporting for the funded status of benefit plans and requires recognition of benefit liabilities for under-funded plans and benefit assets for over funded plans, with offsetting impacts to shareholders equity. Non of the changes prescribed by FAS 158 will impact the Companys results of operations or cash flows. (14) Stock-Based Compensation In the first quarter of 2006, the Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share-Based Payment , (SFAS 123R). This Statement requires companies to expense the estimated fair value of stock options and similar equity instruments issued to employees over the vesting period in their statement of operations. SFAS 123R eliminates the alternative to use the intrinsic method of accounting provided for in Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees , (APB 25), which generally resulted in no compensation expense recorded in the financial statements related to the grant of stock options to employees if certain conditions were met. 25 The Company adopted SFAS 123R using the modified prospective method effective January 1, 2006, which requires the Company to record compensation expense over the vesting period for all awards granted after the date of adoption, and for the unvested portion of previously granted awards that remain outstanding at the date of adoption. Accordingly, amounts for periods prior to January 1, 2006 presented herein have not been restated to reflect the adoption of SFAS 123R. The pro forma effect for the three and nine months ended September 30, 2005 period is as follows (as restated) and has been disclosed to be consistent with prior accounting rules: For the three months ended September 30, For nine months ended September 30, Net income(loss), as reported $ 9,368,869 $ (7,283,935) Stock-based employee compensation included in reported net income (loss), net of tax 3,144,778 4,041,518 Stock-based employee compensation expense as determined under the fair value method for all awards, net of tax (847,724) (1,502,559) Stock-based compensation expense as determined under the fair value method for all awards, net of tax Net income(loss), pro forma $ 11,665,923 $ (4,744,976) Earnings per share: Basic  as reported $ 0.18 $ (0.15) Basic  pro forma $ 0.22 $ (0.10) Diluted  as reported $ 0.15 $ (0.15) Diluted  pro forma $ 0.18 $ (0.10) The fair value concepts were not changed significantly in SFAS 123R; however, in adopting SFAS 123R, companies must choose among alternative valuation models and amortization assumptions. After assessing alternative valuation models and amortization assumptions, the Company will continue using the Black-Scholes valuation model and has elected to use the ratable method to amortize non-cash stock option compensation expense over the vesting period of the grant. The fair value of each option granted was estimated using the following assumptions as for September 30: Risk-free interest rate 4.85% 3.97% Epected life 2.50 years 2.70 years Volatility 54.57% 48.90% Dividend Yield 0.00% 0.00% Total amortization of non-cash stock option compensation expense for the three months ended September 30, 2006 related to unvested stock options amounted to $342,317 and for the nine months ended September 30, 2006 amounted to $1,524,332 and is included in general and administrative expenses in the consolidated statement of operations. Included in the expense is $760,912 of compensation expense related to accelerations of stock options that occurred in the nine months ended September 30, 2006. During the three months ended September 30, 2006 and 2005, the Company granted 180,000 and 645,000 options, respectively, to employees and directors at their fair value on the grant date. The options granted during the three months ended September 30, 2006 had a weighted average exercise price of $1.46 per share. 26 (15) Subsequent Events On October 2, 2006, the Company filed an amended December 31, 2005 Form 10-K/A in response to the comment letter received from the Securities Exchange Commission (SEC) dated July 26, 2006. The comment letter primarily focused on Note 2: Restatement and Reclassification of Previously Issued Financial Statements which the SEC determined needed further clarification. Numerous tables were inserted in the amended Note 2 to provide the requested further clarification. On October 13, 2006, the Company entered into a Letter Agreement with HBK Investments L.P. (the "Agent"), HBK Master Fund L.P., ("HBK-MF") and Del Mar Master Fund Ltd. ("Del Mar," and together with HBK-MF the "Lenders") pursuant to which the Agent and the Lenders agreed to extend from October 15, 2006 until November 15, 2006, the Company's obligation, as set forth in that certain Letter Agreement between the Company, the Agent and the Lenders, dated August 9, 2006, to cause the financial covenants in Section 7.18 of the Loan Agreement between the parties, dated May 11, 2005 (as amended), to be amended in a manner satisfactory to the Agent and the Lenders in their sole and absolute discretion. On October 19, 2006, the Company issued a press release regarding its financial restructuring plan providing for the sale of the Company's interests in its ambulatory surgery centers. Management believes that the proceeds of the proposed sale(s) are expected to yield sufficient cash to materially reduce or retire in full the Company's prevailing debt obligations On October 19, 2006, the Company received an additional SEC comment letter which again raised issues in connection with the December 31, 2005 Form 10-K. The SEC had a comment related to the accounting for intangible assets in connection with its acquisitions and recording of acquisitions. The comments principally ask the Company to provide additional information to the SEC and to make additional disclosures in its Form 10-K on a prospective basis. The Company intends to respond to the SECs comment letter as soon as practicable. On October 26, 2006, the Company announced it will form a new wholly-owned subsidiary to be named Integrated Pain Solutions (IPS). Leveraging the Companys centralized and specialized knowledge base of advanced pain diagnostics, interventional pain management and functional restoration procedures and solutions, IPS will develop, administer and track the outcome of proprietary, evidenced-based, clinical pathways for the management of acute or chronic pain. This new wholly-owned subsidiary is anticipated to commence operations late in the first quarter of 2007. On November 8, 2006, the Company entered into a Letter Agreement with HBK Investments L.P. (the "Agent"), HBK Master Fund L.P., ("HBK-MF") and Del Mar Master Fund Ltd. ("Del Mar," and together with HBK-MF the "Lenders") pursuant to which the Agent and the Lenders agreed to extend from November 15, 2006 until December 1, 2006, the Company's obligation, as set forth in that certain Letter Agreement between the Company, the Agent and the Lenders to cause the financial covenants in Section 7.18 of the Loan Agreement between the parties, dated May 10, 2005 (as amended), to be amended in a manner satisfactory to the Agent and the Lenders in their sole and absolute discretion. In addition, the Letter Agreement dated November 8, 2006 states the Company failed to meet their minimum EBITDA for the quarter ended September 30, 2006 as required by Section 7.18(a)(i) and failed to attain the required minimum free cash flow for the quarter ended September 30, 2006 as required by Section 7.18(a)(ii) (collectively the "Designated Events of Default".) Due to the default, on November 8, 2006, the Company paid $150,000 in a waiver fee. (16) Litigation We have become aware of eleven putative class action lawsuits and one derivative action filed against us and certain of our officers and directors. We understand that the lawsuits arose in connection with our determination to restate certain of our historical financial statements. We believe that the lawsuits lack merit and we have engaged the international law firm of McDermott Will & Emery LLP to vigorously defend against such allegations and claims. There can be no assurance at this time how the lawsuits in question will ultimately be resolved, or the impact, if any, such resolutions will have on our operations and/or financial condition. 27 On March 21, 2006, Roy Thomas Mould filed a complaint under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 against the Company, as well as the Companys chief executive officer and chief financial officer, before the United States District Court for the Middle District of Florida. The complaint is entitled Mould v. PainCare Holdings, Inc., et al. , Case No. 06-CV-00362-JA-DAB. Mr. Mould alleges material misrepresentations and omissions in connection with the Companys financial statements which appear to relate principally to the Companys previously announced intention to restate certain past financial statements. Mr. Mould seeks unspecified damages and purports to represent a class of shareholders who purchased the Companys common stock from August 27, 2002 to March 15, 2006. Ten additional complaints were filed shortly afterward before the same court which recite similar allegations. (Collectively, these cases will be referred to as the Securities Litigation.) To allow for the selection of a lead plantiff(s) and counsel, and the consolidation of the individual class action complaints, plaintiffs and defendants have agreed that a response to the individual complaints is not required until after a consolidated complaint has been filed. The Company cannot predict the outcome of the Securities Litigation, but believes that the allegations lack merit and will vigorously defend against them. Plaintiffs have filed a consolidated class action complaint and all defendants have moved to dismiss for failure to state a claim under the federal securities laws. Plaintiffs and defendants are presently submitting briefs on the issues. The court may or may not hold a hearing before ruling. The Company cannot speculate on whether the motion to dismiss will be successful. On April 7, 2006, Kenneth R. Cope filed a derivative complaint against the directors of the Company before the United States District Court for the Middle District of Florida. The complaint is entitled Cope v. Reuter, et al., Case No. 06-CV-00449-JA-DAB. Mr. Cope alleges that the directors breached their fiduciary duties by failing to supervise and manage the operations of the company, among other claims. Mr. Copes complaint appears to relate principally to the Companys previously announced intention to restate certain past financial statements; Mr. Cope also recites many of the same allegations contained in the Securities Litigation. (This litigation is referred to as the Derivative Action.) Mr. Cope seeks unspecified damages from the directors on behalf of the Company. On March 30, 2006 and May 3, 2006, two purported shareholders of the Company made separate demands on the Companys board of directors. These demands raise many if not all of the same issues as the derivative action, but asks the independent directors to investigate the charges and to take legal action against those individuals responsible. In accordance with governing Florida law, the Company formed a special committee of independent directors (Tom Crane, Jay Rosen and Aldo Berti) to review and investigate the two derivative demands and the allegations of the derivative complaint, to oversee settlement discussions and to make recommendations concerning the handling of the demands and the complaint to the full board of directors. To assist with this charge, the special committee has retained the law firm of Morris, Nichols, Arshdt & Tunnel. Following extensive negotiations, the derivative action, along with the two derivative demands, have been provisionally settled subject to court approval. No damages will be paid by the Company or any of the defendants in conjunction with the settlement. The specific terms of the settlement and the procedures used to obtain court approval will be outlined in a separate announcement to all shareholders. Except for the above matters, neither we nor any of our subsidiaries or managed practices are a party to any other legal action or proceeding which we believe could have a material adverse effect on our business, financial condition or results of operation. ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be reading in conjunction with the Consolidated Financial Statements and the related notes that appear elsewhere in this document. 28 The following Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A) relates to PainCare Holdings, Inc. and its subsidiaries and should be read in conjunction with our consolidated financial statements included under Part 1, Item 1, Financial Statements (Unaudited), of this Quarterly Report on Form 10-Q, and our consolidated financial statements for the year ended December 31, 2005 as filed on October 2, 2006 in our amended Form 10-K/A (2005 Form 10-K). As used in this report, the terms PainCare, we, us, and the Company refer to PainCare Holdings, Inc. and its subsidiaries unless otherwise stated or indicated by context. This discussion contains forward-looking statements that involve risks and uncertainties. For additional information regarding some of the risks and uncertainties that affect our business and the industry in which we operate and that apply to an investment in our common stock, please read Risk Factors. Our actual results may differ materially from those estimated or projected in any of these forward-looking statements. This MD&A is designed to provide the reader with information that will assist in understanding our consolidated financial statements, the changes in key items in those financial statements from period to period, and the primary factors that accounted for those changes, as well as how certain accounting principles affect our consolidated financial statements. The discussion also provides information about the financial results of the various segments of our business to provide a better understanding of how those segments and their results affect the financial position and results of operations of PainCare as a whole. Executive Overview We are a health care services company focused on the treatment of pain. We have relationships with 64 physician practices and surgery centers. Our growth strategy is to enter into management agreements with profitable, established physician practices and expand the range of services they offer. Because we have acquired either the non-medical assets or the entire practice of 25 practices since December 1, 2000, and because our growth strategy involves acquiring additional physician practices, our historical results are not necessarily indicative of results to be expressed from any future period. Our company was formed in February 1997 and was acquired by HelpMate Robotics, Inc. in a merger in June 2002. Before the merger, the Company operated two pain management practices and HelpMate had sold its previous business. You should read the notes to our consolidated financial statements if you would like more information on our history. We provide our services through physician practices with which we have one of three types of relationships: Owned practices. These practices are owned by us through one of our wholly-owned subsidiaries. We own the property and the physicians are our employees. Managed practices. In states where the corporate practice of medicine is not permitted, we are not permitted to own a physicians practice. In these states, we manage physician practices pursuant to a management agreement. Service and equipment contracts. We provide limited management services and equipment pursuant to specific contractual arrangements in such areas as in-house physical therapy, electrodiagnostic services and in-office surgery. We currently have one owned practice primarily providing intraoperative monitoring services, four owned practices primarily providing surgery services, 16 managed practices primarily providing pain management services, four managed practices providing ancillary services, and 35 limited management services and equipment contracts. Advanced Orthopaedics of South Florida (AOSF) was converted to a managed surgery practice from an owned surgery practice. We had a number of acquisitions since we began our current business in 2000. The following table presents the changes in the number of practices we own and manage at December 31, 2005, 2004, 2003, 2002 and September 30, 2006. 29 At December 31, At September 30, Owned physician practices 3 6 7 7 5 Managed physician practices 0 3 8 12 20 Limited Management service and equipment contracts 3 8 22 34 35 We manage twenty practices, of which fourteen practices are located in states with laws governing the corporate practice of medicine. In those states, a corporation is precluded from owning the medical assets and practicing medicine. Therefore, contractual arrangements are effected to allow us to manage the practice. Emerging Issues Task Force (EITF) No. 97-2 states that financial consolidation can occur when a physician practice management entity establishes an other than temporary controlling financial interest in a physician practice through contractual arrangements. In all cases but one, the management services agreement between PainCare and our managed practices satisfies each of the EITF issues. Except for one of our managed practices, we recognize all of the revenue and expenses of these practices in our consolidated financials in accordance with EITF No. 97-2. With respect to the one managed practice for which we do not recognize all of the revenue and expenses and in all of our limited managed practices, we recognize only the management fees earned and expenses incurred by us with respect to such practices. Restatements The Companys previously issued consolidated financial statements as of and for the years ended December 31, 2000 through 2004 and all quarterly financial information for each of these years and the first three quarters of 2005 have been restated to give effect to the correction of certain errors that were discovered subsequent to December 31, 2005. As part of a periodic review by the Division of Corporation Finance of the SEC of our Annual Report on Form 10-KSB for the year ended December 31, 2004, we received and responded to a number of SEC staff comments. As of November 9, 2006 certain of the SEC comments remain unresolved and pertain to our method of accounting for (i) certain term notes, freestanding and embedded derivatives, and (ii) intangible assets acquired in connection with physician practice and surgery center acquisitions. On October 2, 2006, we filed the amended annual report 10-K/A for the year ended December 31, 2005. Subsequently, we received an additional SEC comment letter dated October 19, 2006 which raised issues in connection with the December 31, 2005 Form 10-K. The comments principally ask the Company to provide additional information to the SEC and to make additional disclosures in its Form 10-K on a prospective basis. The Company intends to respond to the SECs comment letter as soon as practicable. In order to resolve the foregoing comments we intend to continue to discuss relevant accounting issues with the SEC staff, to continue to file responses to the accounting comments which the SEC staff has provided to date, and to respond to any additional accounting comments which the SEC staff may provide. In addition, based upon our interpretation of the applicable accounting pronouncements, we have restated our consolidated financial statements for the years ended December 31, 2000 through 2004 and the quarters ended March 31, 2005, June 30, 2005 and September 30, 2005. Additional disclosure regarding the foregoing matters is set forth in our Current Report on Form 8-K filed with the SEC on March 15, 2006, and in our 2005 Form 10-K, as amended. Results of Operations Set forth below is certain of our selected consolidated financial and operating information for the three and nine months ended September 30, 2006 and the comparable periods in 2005, respectively. The selected consolidated financial information is derived from our consolidated financial statements for such periods. The information set forth below should be read in conjunction with Managements Discussion and Analysis of Results of Operations and Financial Condition and our Consolidated Financial Statements and Notes thereto. 30 Three Months Ended September 30, Total revenues $ 22,174,733 $ 20,863,660 Gross profit 15,809,282 17,584,339 Net income (loss) (2,223,508) 9,368,869 Earnings per common share, basic $ (0.03) $ 0.18 Earnings per common share, diluted $ (0.03) $ 0.15 Weighted average common shares outstanding: Basic 64,482,619 53,495,697 Diluted 64,482,619 65,020,702 Nine Months Ended September 30, Total revenues $ $ 69,074,519 $ 50,988,253 Gross profit 52,598,328 42,693,151 Net income (loss) 8,858,500 (7,283,935) Earnings per common share, basic $ 0.14 $ (0.15) Earnings per common share, diluted $ 0.12 $ (0.15) Weighted average common shares outstanding: Basic 64,040,150 49,859,872 Diluted 74,166,535 49,859,872 Comparison of the three months ended September 30, 2006 and 2005 Total revenues increased to $22,174,733 for the three months ended September 30, 2006 from $20,863,660 for the comparable 2005 period, representing an increase of 6.3% . Operating income decreased to $666,613 for the three months ended September 30, 2006 from $12,160,679 for the comparable 2005 period. This decrease was primarily the result of a $5,241,297 benefit related to the accounting for variable stock option plan. There was a 9.3% decrease in revenues from practices acquired/managed prior to June 30, 2005 (Same-Practices). The decrease was primarily due to a $1.5 million change in the estimate of net realizable accounts receivable. Net revenue for Same-Practices on a year over year basis is reflected in the chart below. For the Three Months Ended September 30, Same-Practices % Decrease Revenues $ 12,473,423 $ 13,758,747 9.3% New-Practices Revenues $ 9,504,699 $ 3,871,754  Gross profit decreased to $15,809,282 for the three months ended September 30, 2006 from $17,584,339 for the comparable 2005 period, representing a decrease of 10.1% . This decrease is attributed to three additional medical staff in various practices. Operating expenses increased to $15,142,669 for the three months ended September 30, 2006 from $5,423,659 in the comparable 2005 period. The increase is primarily due to the non-cash benefit of $5,241,297 in 2005 related to accounting for our variable stock option plan. In addition, the corporate office increased staff count by three. In connection with the Company's common stock financing completed in January 2006, the Company had a registration obligation. The Company filed a registration statement for such securities. In the e ent such registration was not declared effective by the Securities and Exchange Commission ("SEC") on or before August 2, 2006, holders of these securities are entitled to penalties for such failure to register until registration is declared effective by the SEC. The monthly penalty is a total of $93,456. Interest expense increased to $2,077,429 for the three months ended September 30, 2006 from $1,606,028 in the comparable 2005 period, representing an increase of 29.3% . This increase is primarily the result of $446,676 in incremental interest expense from the HBK Investments, L.P. credit facility since the full principal balance was outstanding during the quarter ended September 30, 2006 versus September 30, 2005. 31 The provision for income taxes decreased to a benefit of $483,924 for the three months ended September 30, 2006 compared with a provision expense of $4,141,058 for the three months ended September 30, 2005. This decrease is primarily related to the permanent difference caused by the tax benefit related to the accounting for derivatives. As a result of the above changes, net loss was $2,223,508 for the three months ended September 30, 2006 compared with net income of $9,368,869 in the comparable 2005 period. This decrease is primarily due to the non-cash benefit of $5,241,297 in 2005 and a non-cash benefit of $3,143,397 in 2005 from variable options and derivative instruments related to our convertible debentures, respectively. There was no variable option benefit during 2006 and the derivate benefit was $8,558. Comparison of the nine months ended September 30, 2006 and 2005 Total revenues increased to $69,074,519 for the nine months ended September 30, 2006 from $50,988,253 for the comparable 2005 period, representing an increase of 35.5% . Operating income decreased to $7,104,711 for the nine months ended September 30, 2006 from $9,914,659 for the comparable 2005 period. The decrease was primarily due to a $1.5 million change in the estimate of net realizable accounts receivable. Net revenue for Same-Practices on a year over year basis is reflected in the chart below. For the Nine Months Ended September 30, % Increase Same-Practices Revenues $ 40,121,310 $ 39,151,545 2.5% New-Practices Revenues $ 27,235,511 $ 4,575,689  Gross profit increased to $52,598,328 for the nine months ended September 30, 2006 from $42,693,151 for the comparable 2005 period, representing an increase of 23.2% . This increase is attributed to the six practices, three ambulatory surgical centers and intraoperative monitoring company interest acquired since September 30, 2005. Operating expenses increased to $45,493,617 for the nine months ended September 30, 2006 from $32,778,492 in the comparable 2005 period, representing an increase of 38.8% . The increase is primarily due to $2,535,337 in 2006 attributed to non-recurring accounting, legal, and consulting expenses related to our financial restatement, lawsuits and initial implementation of Sarbanes-Oxley compliance. In addition, the corporate office added eight additional employees. Interest expense increased to $6,105,344 for the nine months ended September 30, 2006 from $3,797,438 in the comparable 2005 period, representing an increase of 60.7% . This increase is primarily the result of $1,956,055 in interest expense from the HBK Investment, L.P. credit facility since the full principal balance was drawn during the entire period ending September 30, 2006 versus only part of the nine months ended September 30, 2005. The provision for income taxes decreased to $1,020,400 for the nine months ended September 30, 2006 compared to $3,155,996 for the nine months ended September 30, 2005. This decrease is primarily related to the permanent difference caused by the tax benefit related to the accounting for derivatives. As a result of the above changes, net income was $8,858,500 for the nine months ended September 30, 2006 compared with net loss of $7,283,935 in the comparable 2005 period. This increase is primarily due to the non-cash benefit of $10,501,509 in 2006 as compared to a non-cash expense of $10,103,349 in 2005 from derivative instruments related to our convertible debentures. 32 Liquidity and capital resources on September 30, 2006 Cash amounted to $3,423,478 at September 30, 2006, compared to $21,836,682 as of September 30, 2005. The net cash provided byoperations was $99,843 for the nine months ended September 30, 2006, compared to cash provided by operations of $4,025,460 in the comparable 2005 period. This net decrease in cash from operations is primarily due to non-recurring accounting, legal and consulting expenses related to our financial restatement,lawsuits, additional corporate staff and initial implementation of Sarbanes-Oxley compliance which were primarily related to the timing of cash payments to vendors. Cash used in investing activities was $18,880,052 for the nine months ended September 30, 2006 compared with a use of $28,251,202 in the comparable 2005 period. This decrease is primarily due to acquisitions and earn out payments during the nine months ended September 30, 2006. Cash used in financing activities was $509,478 for the nine months ended September 30, 2006 compared with cash provided of $26,961,584 in the comparable 2005 period. This decrease is primarily due to cash received from HBK Investments, Ltd. for the period during 2005. We have significant indebtedness, as described under Convertible Debt and Other Debt. We are obligated to make principal payments of $11,066,000 for the twelve months ending December 31, 2007, $10,250,000 for twelve months ending December 31, 2008 and $27,455,160 for the twelve months ending December 31, 2009. We may not be able to generate adequate cash flows from operations to pay the debt when it comes due. It will be necessary, in order to expand our business, consummate acquisitions and refinance indebtedness, to raise additional capital. No assurance can be given at this time that such funds will be available, or if available will be sufficient in the near term or that future funds will be sufficient to meet growth. In the event of such developments, attaining financing under such conditions may not be possible, or even if such funds are available, the terms on which such capital may be available, may not be commercially feasible or advantageous. T he Company is also in the process of a financial restructuring plan providing for the sale of the Companys interests in its ambulatory surgery centers. The proceeds of the proposed sale are expected to yield the Company sufficient cash to materially reduce or retire in full the Companys prevailing debt obligations. The promissory note for the CPM ASC acquisition, as referenced in Note 10 in the accompanying September 30, 2006 financial statements, is due and payable on January 3, 2007. Acquisitions that have occurred over the past several years also have contingent payments to be made, assuming the earnings thresholds are fully met, in the first quarter of 2007. The Company believes selling our interest in the ambulatory surgery centers will provide us the ability to meet these short term liquidity needs. Additionally, the proceeds are expected to provide the Company the ability to finance certain growth opportunities as presented. The long term objective is to reduce the Companys debt with this non-dilutive financing option. After the sale(s) are complete, the balance sheet will reflect a significant reduction in long term debt that would potentially reduce the interest expense associated with the notes payable . Convertible debt On December 18, 2003, we completed a private placement offering of $10 million in 7.5% convertible debentures to two institutional investors, Midsummer Investments Ltd. and Islandia, L.P. The debentures are due December 17, 2006 and are convertible by the investors at any time into shares of common stock at an adjusted fixed price of $1.90 per share. Interest on the debentures is payable (in cash or stock, at our election) in quarterly installments, which commenced in March 2004. Interest paid in shares is based upon 90% of the market value for the shares as defined in the debentures. The debentures have full ratchet anti-dilution protection, which means that, with certain exceptions, if we issue common stock or securities convertible or exercisable for common stock, with a purchase, conversion or exercise price below the conversion price of the debentures such conversion price is automatically reduced to the lower price. The debenture holders also have a right of first refusal to participate in future equity financings of PainCare. With certain exceptions, PainCare is not permitted to incur debt that would be senior to or pari passu with the debentures. The securities purchase agreement pursuant to which the debentures were sold provides that we shall not effect any conversion of debentures and holder shall not have the right to convert any portion of debentures to the extent that after giving effect to such conversion the holder (together with the holders affiliates), would beneficially own in excess of 4.99% of the number of shares of the common stock outstanding immediately after giving effect to such conversion. The investors also received warrants to purchase 1,263,316 shares of common stock. On June 7, 2006, the American Stock Exchange approved the Companys request to replace 2,593,316 warrants previously granted to Midsummer Investments, Ltd., Islandia, L.P. and Laurus Master Fund, Ltd in connection with convertible debenture financings with a total of 1,310,000 restricted common shares. 33 On July 1, 2004, we completed an institutional private placement offering with aggregate proceeds of $1.5 million from Midsummer Investments Ltd. Pursuant to a separate securities purchase agreement with Midsummer, we issued and sold a $1.5 million fixed price 7.5% Convertible Debenture. The 7.5% convertible debenture is due July 1, 2007 and is convertible into shares of our common stock at an adjusted price of $1.90 per share. Interest on the debenture is payable in quarterly installments commencing in September 2004 in cash or stock, at our election. The conversion terms and other terms, including anti-dilution protections, are otherwise substantially the same as the December 17, 2003 debenture issued to Midsummer. Midsummer also received warrants to purchase 165,000 shares of common stock. On June 7, 2006, the American Stock Exchange approved the Companys request to replace 2,593,316 warrants previously granted to Midsummer Investments, Ltd., Islandia, L.P. and Laurus Master Fund, Ltd in connection with convertible debenture financings with a total of 1,310,000 restricted common shares. On August 2, 2006, the Company completed a private placement of 8.5% convertible debentures in the principal amount of $3.0 million with Midsummer Investments Ltd. and Islandia, L.P. The 8.5% Convertible Debentures are due August 2, 2009 and are convertible into shares of the Companys common stock at an initial price of $1.90 per share at the holders option. Interest on the 8.5% Convertible Debentures is payable in quarterly installments commencing on October 1, 2006. Subject to the satisfaction of certain conditions, the Company has the right to redeem the 8.5% Convertible Debentures at any time after the two years from issuance, to make certain redemption payments in shares of the Companys common stock, and to make interest payments in shares of the Companys common stock. Concurrently with the August 2, 2006 financing, the Company, Midsummer, and Islandia entered into an amendment agreement pursuant to which the due dates on the $10 million and $1.5 million Convertible Debentures were extended until August 2, 2009. The Company issued the two debenture holders 500,000 shares of the Companys common stock in connection with the financing and the due date extension. The Company generally does not use derivative financial instruments to hedge exposures to cash flow risks or market risks that may affect the fair values of its financial instruments. However, certain other financial instruments, such as warrants and embedded conversion features that are indexed to the Companys common stock, are classified as liabilities when either (a) the holder possesses rights to net cash settlement or (b) physical or net-share settlement is not within the control of the Company. In such instances, net cash settlement is assumed for financial accounting and reporting, even when the terms of the underlying contracts do not provide for net-cash settlement. Such financial instruments are initially recorded at fair value and subsequently adjusted to fair value at the close of each reporting period. This financing included contractual provisions through the Subscription Agreement that extend a right to the holder to accelerate and cash penalize the Company upon the occurrence of certain contingent events that are not within the control of the Company which created a derivative (Default put option). The Subscription Agreement also provides that the Company will be explicitly cash penalized for monetary market opportunity losses incurred by the holder caused by non delivery of common securities upon conversion of debt. This net-cash settlement (buy-in put) penalty possesses all conditions of a derivative. In these instances, EITF 00-19, Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Companys Own Stock, requires allocation of the proceeds between the host instrument and the derivative elements carried at their fair values. The Company, however, is in control of delivering shares and would most likely do so to avoid a penalty associated with the buy-in put. We have therefore allocated no value to the buy-in put. Pursuant to the Subscription Agreement, the common shares granted to the holders were part of the August 2, 2006 financing and as consideration for the extension of the December 17, 2003 and July 1, 2004 financings. The 500,000 common shares issued in conjunction with this financing have been allocated at the fair value on the issue date. The Company has allocated approximately 50% of the value to the August 2, 2006 financing with the balance allocated ratably between the other two based on a percentage of total debt. The table below provides the allocation amount for each financing agreement: 34 Allocation Amount Financing Date: Midsummer August 2006 $ 490,000 Midsummer December 2003 427,217 Midsummer June 2004 62,783 Total proceeds $ 980,000 In accordance with EITF 96-19, Debtors Accounting for a Modification or Exchange of Debt Instruments, the Company performed an analysis to determine if the extension of the maturity date caused an extinguishment of debt. The Company has determined there is no extinguishment. Since the restricted stock is considered a fee to the creditor and the modification does not result in an extinguishment, then the restricted stock is amortized as a deferred financing cost over the term of the modified debt instrument. As noted in the table above $427,217 and $62,783 for the December 17, 2003 and June 30, 2003 financings, respectively, will be accreted to interest expense over the thirty-six month term of the extension. As discussed in the preceding paragraph, the Company has allocated $490,000 to the August 2, 2006 financing. This amount also is included as a debt discount and will be accreted to interest expense over the term of the convertible debenture. The following tabular presentation reflects the allocation of the proceeds on the August 2, 2006 financing for both the default put option and the restricted common shares issued: Holder Financing Date Midsummer August 2006 Allocation: Default put option $ 104,250 Common shares 490,000 Debt instrument 2,405,750 Total proceeds $ 3,000,000 The following tabular presentation reflects the components of derivative financial instruments on the Companys balance sheet at September 30, 2006 and December 31, 2005: Liabilities: Embedded derivative instruments $ 95,692 $ 6,351,194 Freestanding derivatives (warrants) - 6,601,261 $ 95,692 $ 12,952,455 The following tabular presentation reflects the number of common shares into which the aforementioned derivatives are indexed: Common shares indexed: Embedded derivative instruments 1,578,947 5,502,716 Warrants - 2,593,316 1,578,947 8,096,032 35 The following tabular presentation reflects the income (expense) associated with adjustments recorded to reflect the aforementioned derivatives at fair value: Income (expense): Embedded derivative instruments $ 8,558 $ (6,579,253) Warrants - (127,729) Other warrants - (348,520) $ 8,558 $ (7,055,502) Fair value considerations for derivative financial instruments: Freestanding financial instruments, consisting of warrants are valued using the Black-Scholes-Merton valuation methodology because that model embodies all of the relevant assumptions that address the features underlying these instruments. Significant assumptions included in this model as of December 31, 2005 are as follows: Holder Financing Date Laurus February 2004 Laurus March 2004 Laurus June 2004 Midsummer June 2004 Midsummer December 03 Exercise prices $ 4.24$4.92 $ 3.60$4.18 $ 3.60$3.76 $ 1.90 $ 1.90 Term (years) 5.4 5.5 5.8 2.8 2.2 Volatility 42.69% 42.69% 42.69% 43.41% 41.17% Risk-free rate 4.5% 4.5% 4.5% 4.5% 4.5% The default put option is valued using a probability weighted cash flows technique where the Company considers all events that would trigger the default put and probability weigthed such events over the term of the debt. The basis for the default put is the acceleration amount which is estimated to be the discount on a relative fair value basis. The Company has identified a lapse in effectiveness, a delisting of the common stock and share delivery event that would trigger the default put for purposes of the methodology. Other debt On May 11, 2005, the Company closed on a $25 million, senior secured credit facility from an investment fund managed by HBK Investments L.P. The credit facility, which carries a term of 48 months and an interest rate equal to LIBOR + 7.25% or prime + 4.25%, will be used primarily to fund the Companys growth-through-acquisition strategy and to retire a portion of the Companys existing debt. No warrants or other equity securities were issued to any party in connection with this transaction. On September 15, 2005, the Company entered into an amendment to the HBK credit facility that increased the amount of the credit facility from $25 million to $30 million. The terms, conditions and date of maturity of the credit facility were not changed pursuant to the amendment. The outstanding balance under the credit facility was $27,750,000 at September 30, 2006. 36 On May 2, 2006, June 20, 2006, August 9, 2006 and November 8, 2006we entered into letter agreements with the lenders under the credit facility pursuant to which the lenders waived certain historic breaches of the terms of the credit facility in consideration for which we paid $300,000, $150,000, $100,000 and $150,000in waiver fees, respectively, to the lenders. The August 9, 2006 letter agreement further provides that the Company and the lenders must reach an agreement on or before October 15, 2006 with respect to modification of certain financial covenants set forth in the credit facility documents. On October 13, 2006 a letter agreement was received which extended the agreement date to November 15, 2006 with respect to modification of certain financial covenants set forth in the credit facility documents. On November 8, 2006 an additional letter agreement was received which extended the agreement date to December 1, 2006 with respect to modification of certain finanical covants set forth in the credit facility documents. Any failure to reach such an agreement will be an Event Default under the credit facility. Subsequent to the date of the letter agreements we may have failed to comply with certain covenants set forth in the credit facility. To date we have not received a notice letter from the lenders with respect to any breaches or defaults under the terms of the credit facility after the date of the most recent letter agreement. A summary of our contractual obligations and commercial commitments at September 30, 2006 were as follows: Less than 1 1-3 3-5 5+ Contractual Obligations Total Year Years Years Years Long-term debt $ 35,316,000 $ 11,066,000 $ 24,250,000 $ - $ - Convertible debentures 13,455,160 - 13,455,160 - - Capital leases 3,694,153 1,480,790 2,213,363 - - Operating leases 8,621,560 2,465,804 2,728,734 1,939,671 1,487,351 Acquisition consideration 49,059,084 21,279,750 27,779,334 - - Employment agreements 2,460,000 600,000 1,200,000 660,000 - Total contractual obligations $ FORWARD-LOOKING STATEMENTS The terms PainCare, Company, we, our, and us refer to PainCare Holdings, Inc. and its consolidated subsidiaries unless the context suggests otherwise. This quarterly report contains and may incorporate by reference forward-looking statements, including statements regarding our expectations, beliefs, intentions or strategies regarding the future. Such statements can be identified by the use of forward-looking terminology such as may, will, believe, intend, expect, anticipate, estimate, continue, or other similar words. Variations on those or similar words, or the negatives of such words, also may indicate forward-looking statements. Such forward-looking statements, which may include statements regarding our future financial performance or results of operations which are estimates based upon current information and involve a number of risks and uncertainties including, expected revenue growth, cash flow growth, future expenses, future operating margins and other future or expected performance. Actual events or results may differ materially from the results anticipated in these forward-looking statements as a result of a variety of factors. While it is impossible to identify all such factors, factors that could cause actual results to differ materially from those estimated by us include: · the acquisition of businesses or the launch of new lines of business, which could increase operating expenses and dilute operating margins; · the inability to attract new patients by our owned practices, the managed practices and the limited management practices; · increased competition, which could lead to negative pressure on our pricing and the need for increased marketing; 37 · the inability to maintain, establish or renew relationships with physician practices, whether due to competition or other factors; · the inability to comply with regulatory requirements governing our owned practices, the managed practices and the limited management practices; · that projected operating efficiencies will not be achieved due to implementation difficulties or contractual spending commitments that cannot be reduced; and to the general risks associated with our businesses. In addition to the risks and uncertainties discussed above you can find additional information concerning risks and uncertainties that would cause actual results to differ materially from those projected or suggested in the forward-looking statements in this quarterly report under the section Risk Factors. The forward-looking statements contained in this quarterly report represent our judgment as of the date of this quarterly report, and you should not unduly rely on such statements. Unless otherwise required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this quarterly report. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in the filing may not occur, and actual results could differ materially from those anticipated or implied in the forward-looking statements. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk generally represents the risk of loss that may result from the potential change in value of a financial instrument as a result of fluctuations in interest rates and market prices. We do not currently have any trading derivatives nor do we expect to have any in the future. We have established policies and internal processes related to the management of market risks, which we use in the normal course of our business operations. Interest Rate Risk We have interest rate risk, in that borrowings under our credit facility are based on variable market interest rates. As of September 30, 2006, we had $27.75 million of variable rate debt outstanding under our credit facility. Presently, the revolving credit line bears interest at a rate of either LIBOR plus 7.25% or prime plus 4.25%, with a term of 48 months. A hypothetical 10% increase in our credit facilitys weighted average interest rate of 12.4% per annum for the three months ended September 30, 2006 would correspondingly decrease our pre-tax earnings and operating cash flows by approximately $86,025. Intangible Asset Risk We have a substantial amount of intangible assets. We are required to perform goodwill impairment tests whenever events or circumstances indicate that the carrying value may not be recoverable from estimated future cash flows. As a result of our periodic evaluations, we may determine that the intangible asset values need to be written down to their fair values, which could result in material charges that could be adverse to our operating results and financial position. Although at September 30, 2006 we believed our intangible assets were recoverable, changes in the economy, the business in which we operate and our own relative performance could change the assumptions used to evaluate intangible asset recoverability. We continue to monitor those assumptions and their effect on the estimated recoverability of our intangible assets. Equity Price Risk We do not own any equity investments, other than in our subsidiaries. As a result, we do not currently have any direct equity price risk. 38 Commodity Price Risk We do not enter into contracts for the purchase or sale of commodities. As a result, we do not currently have any direct commodity price risk. ITEM 4. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures, as such term is defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 (the Exchange Act) designed to ensure information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our disclosure committee and management, including our chief executive officer and chief financial officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rules 13a-15(b) and 15d-15(b). During this evaluation, management considered the impact any material weaknesses and other deficiencies in our internal control over financial reporting might have on our disclosure controls and procedures. In accordance with Section 404 of the Sarbanes-Oxley Act and the rules and regulations promulgated under this section, we were required for our Annual Report on Form 10-K for the year ended December 31, 2005 to evaluate and report on our internal control over financial reporting. In our report contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2005, we reported the following material weaknesses: Inadequate controls over the process for the identification and implementation of the proper accounting for complex and non-routine transactions which caused the Company to restate its consolidated financial statements for the years ended December 31, 2000, December 31, 2001, December 31, 2002, December 31, 2003 and December 31, 2004, and for the quarterly periods ended March 31, 2005, June 30, 2005 and September 30, 2005 (collectively, the financial statements) to correct the Companys financial statements; · Inadequate segregation of duties in the field locations; · Inadequate controls to timely identify, analyze, record, and properly disclose all transactions with related parties; · Inadequate controls over operating knowledge or training, adequate backup and security of certain critical financial systems; · Inadequate controls over the timeliness and accuracy of the monthly close process; and · Inadequate technical expertise with respect to income tax accounting and tax compliance to effectively oversee these areas. Because the material weaknesses identified in connection with the assessment of our internal control over financial reporting as of December 31, 2005 have not yet been remediated, our Chief Executive Officer and our Chief Financial Officer concluded our disclosure controls and procedures were not effective as of September 30, 2006. To address these control weaknesses, the Company performed additional analysis and performed other procedures in order to prepare the unaudited quarterly consolidated financial statements in accordance with generally accepted accounting principles in the United States of America. 39 The certifications of our Chief Executive Officer and our Chief Financial Officer required in accordance with Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits to this Quarterly Report on Form 10-Q. The disclosures set forth in this Item 4 contain information concerning the evaluation of our disclosure controls and procedures, referred to in paragraph 4 of the certifications. Those certifications should be read in conjunction with this Item 4 for a more complete understanding of the matters covered by the certifications. Remediation Plans for Material Weaknesses in Internal Control over Financial Reporting In order to remediate the material weaknesses in internal control over financial reporting and ensure the integrity of our financial reporting processes for the remainder of 2006, we are planning the following enhancements: Identification and implementation of the proper accounting for complex and non-routine transactions. The creation and staffing of an Assistant Controller position to provide oversight over the accounting organization as well as other actions to strengthen the operation and effectiveness of our internal controls and allow the Controller the essential time to identify accounting issues, and prepare the required disclosures in the notes to the financial statements. Engage a third party advisor with expertise in identifying, researching and evaluating the appropriateness of complex accounting principles and for evaluating the effects of new accounting pronouncements. Segregation of duties in the field locations The creation and staffing of two Internal Auditors to provide technical expertise in the review of accounting and reconciliation processes as well as enforcing of corporate policy and procedures related to field operations. Timely identify, analyze, record, and properly disclose all transactions with related parties The two Internal Auditors will also be responsible for the identification and documentation of new related parties. In addition, they will also review all existing related party arrangements and authorize transactions to ensure that documentation is analyzed and recorded timely. Engage a third party advisor with expertise in identifying, researching and evaluating the appropriateness of complex accounting principles and for evaluating the effects of new accounting pronouncements. Operating knowledge or training, adequate backup and security of certain critical financial systems Engage a third party advisor with expertise in information system security to help implement, train and ensure compliance with corporate IT policies and procedures. Timeliness and accuracy of the monthly close process The creation and staffing of an Assistant Controller to provide oversight over the accounting organization as well as other actions to strengthen the operation and effectiveness of our internal controls and allow the Controller the essential time to identify accounting issues, and prepare the required disclosures in the notes to the financial statements. Engage a third party advisor with expertise in identifying, researching and evaluating the appropriateness of complex accounting principles and for evaluating the effects of new accounting pronouncements. The creation and staffing of two Internal Auditors to provide technical expertise in the review of accounting and reconciliation processes to ensure the accurate and timely reporting of each field location prior to consolidation at corporate. 40 Accounting for income taxes Engage a third party advisor to provide oversight over the income tax accounting and tax compliance as well as other actions to strengthen the income tax accounting function within the organization. Until these changes are fully implemented, the material weaknesses will continue to exist. Management presently anticipates that the changes necessary to remediate these weaknesses will be in place by the end of the third quarter of 2006. Changes in Internal Control over Financial Reporting There was no change in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II  OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS We have become aware of eleven putative class action lawsuits and one derivative action filed against us and certain of our officers and directors. We understand that the lawsuits arose in connection with our determination to restate certain of our historical financial statements. We believe that the lawsuits lack merit and we have engaged the international law firm of McDermott Will & Emery LLP to vigorously defend against such allegations and claims. There can be no assurance at this time how the lawsuits in question will ultimately be resolved, or the impact, if any, such resolutions will have on our operations and/or financial condition. On March 21, 2006, Roy Thomas Mould filed a complaint under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 against the Company, as well as the Companys chief executive officer and chief financial officer, before the United States District Court for the Middle District of Florida. The complaint is entitled Mould v. PainCare Holdings, Inc., et al. , Case No. 06-CV-00362-JA-DAB. Mr. Mould alleges material misrepresentations and omissions in connection with the Companys financial statements which appear to relate principally to the Companys previously announced intention to restate certain past financial statements. Mr. Mould seeks unspecified damages and purports to represent a class of shareholders who purchased the Companys common stock from August 27, 2002 to March 15, 2006. Ten additional complaints were filed shortly afterward before the same court which recite similar allegations. (Collectively, these cases will be referred to as the Securities Litigation.) To allow for the selection of a lead plantiff(s) and counsel, and the consolidation of the individual class action complaints, plaintiffs and defendants have agreed that a response to the individual complaints is not required until after a consolidated complaint has been filed. The Company cannot predict the outcome of the Securities Litigation, but believes that the allegations lack merit and will vigorously defend against them. Plaintiffs have filed a consolidated class action complaint and all defendants have moved to dismiss for failure to state a claim under the federal securities laws. Plaintiffs and defendants are presently submitting briefs on the issues. The court may or may not hold a hearing before ruling. The Company cannot speculate on whether the motion to dismiss will be successful. On April 7, 2006, Kenneth R. Cope filed a derivative complaint against the directors of the Company before the United States District Court for the Middle District of Florida. The complaint is entitled Cope v. Reuter, et al., Case No. 06-CV-00449-JA-DAB. Mr. Cope alleges that the directors breached their fiduciary duties by failing to supervise and manage the operations of the company, among other claims. Mr. Copes complaint appears to relate principally to the Companys previously announced intention to restate certain past financial statements; Mr. Cope also recites many of the same allegations contained in the Securities Litigation. (This litigation is referred to as the Derivative Action.) Mr. Cope seeks unspecified damages from the directors on behalf of the Company. The Companys management cannot predict the outcome of the Derivative Action, but believes that the allegations lack merit. 41 On March 30, 2006 and May 3, 2006, two purported shareholders of the Company made separate demands on the Companys board of directors. These demands raise many if not all of the same issues as the derivative action, but asks the independent directors to investigate the charges and to take legal action against those individuals responsible. In accordance with governing Florida law, the Company formed a special committee of independent directors (Tom Crane, Jay Rosen and Aldo Berti) to review and investigate the two derivative demands and the allegations of the derivative complaint, to oversee settlement discussions and to make recommendations concerning the handling of the demands and the complaint to the full board of directors. To assist with this charge, the special committee has retained the law firm of Morris, Nichols, Arshdt & Tunnel. Following extensive negotiations, the derivative action, along with the two derivative demands, have been provisionally settled subject to court approval. No damages will be paid by the Company or any of the defendants in conjunction with the settlement. The specific terms of the settlement and the procedures used to obtain court approval will be outlined in a separate announcement to all shareholders. Except for the above matters, neither we nor any of our subsidiaries or managed practices are a party to any other legal action or proceeding which we believe could have a material adverse effect on our business, financial condition or results of operation. ITEM 1A. RISK FACTORS We believe that the risks and uncertainties described below are the principal material risks facing our company as of the date of this Form 10-Q. In the future, we may become subject to additional risks that are not currently known to us. Our business, financial condition or results of operations could be materially adversely affected by any of the following risks. The trading price of our common stock could decline due to any of the following risks. Risks Related to Our Business We may need to restate our consolidated financial statements again. The Companys previously issued consolidated financial statements as of and for the years ended December 31, 2000 through 2004 and all quarterly financial information for each of these years and the first three quarters of 2005 have been restated to give effect to the correction of certain errors that were discovered subsequent to December 31, 2005. As part of a periodic review by the Division of Corporation Finance of the SEC of our Annual Report on Form 10-KSB for the year ended December 31, 2004, we received and responded to a number of SEC staff comments. As of November 9, 2006 certain of the SEC comments remain unresolved and pertain to our method of accounting for (i) certain term notes, freestanding and embedded derivatives, and (ii) intangible assets acquired in connection with physician practice and surgery center acquisitions. On October 2, 2006, we filed the amended annual report 10-K/A for the year ended December 31, 2005. Subsequently, we received an additional SEC comment letter dated October 19, 2006 which raised issues in connection with the December 31, 2005 Form 10-K. The comments principally ask the Company to provide additional information to the SEC and to make additional disclosures in its Form 10-K on a prospective basis. The Company intends to respond to the SECs comment letter as soon as practicable. In order to resolve the foregoing comments we intend to continue to discuss relevant accounting issues with the SEC staff, to continue to file responses to the accounting comments which the SEC staff has provided to date, and to respond to any additional accounting comments which the SEC staff may provide. In addition, based upon our interpretation of the applicable accounting pronouncements, we have restated our consolidated financial statements for the years ended December 31, 2000 through 2004 and the quarters ended March 31, 2005, June 30, 2005 and September 30, 2005. Additional disclosure regarding the foregoing matters is set forth in our Current Report on Form 8-K filed with the SEC on March 15, 2006, and in our 2005 Form 10-K, as amended. 42 There can be no assurance that the SEC staff will agree with our interpretation of the applicable accounting pronouncements. In the event the SEC staff disagrees with one or more of our interpretations of applicable accounting pronouncements, we may have to restate our consolidated financial statements again in the future. A number of class action lawsuits have been filed against us and certain of our officers and directors. We have become aware of eleven putative lawsuits and one derivative action filed against us and certain of our officers and directors. Following extensive negotiations, the derivative action, along with the two derivative demands, have been provisionally settled subject to court approval. No damages will be paid by the Company or any of the defendants in conjunction with the settlement. The specific terms of the settlement and the procedures used to obtain court approval will be outlined in a separate announcement to all shareholders. We understand that the putative lawsuits arose in connection with our determination to restate certain of our historical financial statements. We believe that the lawsuits lack merit and we have engaged the law firm of McDermott Will & Emery, LLP to vigorously defend against such allegations and claims. There can be no assurance at this time how the lawsuits in question will ultimately be resolved, or the impact, if any, such resolutions will have on our operations and/or financial condition. We may need to negotiate a waiver letter with respect to our senior credit facility. On May 2, 2006, June 20, 2006, August 9, 2006 andNovember 8, 2006we entered into letter agreements with the lenders under our $30 million senior credit facility pursuant to which the lenders waived certain historic breaches of the terms of the credit facility in consideration for which we paid $300,000, $150,000, $100,000 and $150,000 in waiver fees, respectively, to the lenders. On October 13, 2006, the Company entered into a Letter Agreement with HBK Investments L.P. (the "Agent"), HBK Master Fund L.P., ("HBK-MF") and Del Mar Master Fund Ltd. ("Del Mar," and together with HBK-MF the "Lenders") pursuant to which the Agent and the Lenders agreed to extend from October 15, 2006 until November 15, 2006, the Company's obligation, as set forth in that certain Letter Agreement between the Company, the Agent and the Lenders, dated August 9, 2006, to cause the financial covenants in Section 7.18 of the Loan Agreement between the parties, dated May 11, 2005 (as amended), to be amended in a manner satisfactory to the Agent and the Lenders in their sole and absolute discretion. On November 8, 2006, the Company entered into a Letter Agreement with HBK Investments L.P. (the "Agent"), HBK Master Fund L.P., ("HBK-MF") and Del Mar Master Fund Ltd. ("Del Mar," and together with HBK-MF the "Lenders") pursuant to which the Agent and the Lenders agreed to extend from November 15, 2006 until December 1, 2006, the Company's obligation, as set forth in that certain Letter Agreement between the Company, the Agent and the Lenders to cause the financial covenants in Section 7.18 of the Loan Agreement between the parties, dated May 10, 2005 (as amended), to be amended in a manner satisfactory to the Agent and the Lenders in their sole and absolute discretion. Subsequent to the date of the letter agreement we may have failed to comply with certain covenants set forth in the credit facility. While we have not received a notice letter from the lenders with respect to any breaches or defaults under the terms of the credit facility after the date of the letter agreement, there can be no assurance that such a notice letter will not be received in the future. In the event we are served with such a notice letter in the future we will attempt to enter into another waiver agreement with the lenders. There can be no assurance that we would be able to enter into any such waiver agreement. As the credit facility is secured by all of our assets, to the extent we were unable to negotiate a waiver letter with the lenders the lenders might attempt to take certain actions that could materially adversely impact our operations, including, but not limited to, taking control of one or more of our operating subsidiaries and/or other company assets. We Need to Continue to Improve and Implement our Controls and Procedures. Requirements adopted by the SEC in response to the passage of the Sarbanes-Oxley Act of 2002 require us to (i) evaluate and report on a quarterly basis the effectiveness of our disclosure controls and procedures, and (ii) assess and report on an annual basis the effectiveness of our internal controls over financial reporting. During our assessment with respect to the effectiveness of the foregoing controls as of December 31, 2005, the end of our most recent fiscal year, management identified a number of material weaknesses, which are fully disclosed in Item 9A of our 10-K for the fiscal year ended December 31, 2005. 43 As a result of the material weaknesses, management concluded that our disclosure controls and procedures and our internal controls over financial reporting as of December 31, 2005, the end of our most recent fiscal year, were not effective. Management has concluded that our disclosure controls and procedures remain not effective as of September 30, 2006. In an effort to rectify the foregoing material weaknesses, we have modified our method of accounting for certain transactions and have implemented additional controls. In so doing, we restated our consolidated financial statements for the years ended December 31, 2000, December 31, 2001, December 31, 2002, December 31, 2003, December 31, 2004 and the quarters ended March 31, 2005, June 30, 2005 and September 30, 2005. We continue to evaluate our disclosure controls and procedures and our internal controls over financial reporting, and may modify, enhance or supplement them as appropriate in the future. There can be no assurance that we will be able to maintain compliance with all of the SEC control requirements. Any modifications, enhancements or supplements to our controls systems could be costly to prepare or implement, divert the attention of our management from operating our business, and cause our operating expenses to increase over the ensuing year. Further, our stock price may be adversely affected by the current, or any future, determination that our disclosure controls and procedures and/or internal controls over financial reporting were not effective. The success of our growth strategy depends on the successful identification, completion and integration of acquisitions. We have acquired or entered into general management agreements with 20 physician practices and 9 ambulatory surgery centers since 2002 and we intend to pursue additional acquisitions and management relationships. Our future success will depend on our ability to identify and complete acquisitions and integrate the acquired businesses with our existing operations. Our growth strategy will result in significant additional demands on our infrastructure, and will place a significant strain on our management, administrative, operational, financial and technical resources, and increase demands on our systems and controls. Our growth strategy involves numerous risks, including, but not limited to: the possibility that we are not able to identify suitable acquisition candidates or consummate acquisitions possible decreases in capital resources or dilution to existing difficulties and expenses incurred in connection with an acquisition; the difficulties of operating an acquired business; the diversion of managements attention from other business concerns; a limited ability to predict future operating results of acquired practices; the potential loss of key physicians, employees and patients of an acquired In the event that the operations of an acquired practice do not meet expectations, we may be required to restructure the acquired practice or write-off the value of some or all of the assets of the acquired practice. We cannot assure you that any acquisition will be successfully integrated into our operations or will have the intended financial or strategic results. In addition, acquisitions entail an inherent risk that we could become subject to contingent or other liabilities in connection with the acquisitions, including liabilities arising from events or conduct pre-dating our acquisition and that were not known to us at the time of acquisition. Although we conduct due diligence in connection with each of our acquisitions, this does not mean that we will necessarily identify all potential problems or issues in connection with any given acquisition, some of which could be significant. 44 Our failure to successfully identify and complete future acquisitions or to integrate and successfully manage completed acquisitions could have a material adverse effect on our business, financial condition and results of operations. Our expected growth and value may not be realized. Our strategy is to rapidly grow by acquiring, establishing and managing a network of pain management, minimally invasive spine surgery and orthopedic rehabilitation centers. Identifying appropriate physician groups and proposing, negotiating and implementing economically attractive affiliations with them can be a lengthy, complex and costly process. There can be no assurance that we will be successful in identifying and establishing relationships with orthopedic surgery and pain management groups. If we are successful in implementing our strategy of rapid growth, such growth may impair our ability to efficiently provide non-professional support services, facilities, equipment, non-professional personnel, supplies and non-professional support staff to medical practices. Our future financial results could be materially adversely affected if we are unable to manage growth effectively. There can be no assurance that physicians, medical providers or the medical community in general will accept our business strategy and adopt the strategy offered by us. The extent to which, and rate at which, these services achieve market acceptance and penetration will depend on many variables including, but not limited to, the establishment and demonstration in the medical community of the clinical safety, efficacy and cost-effectiveness of these services, the advantage of these services over existing technology, and third-party reimbursement practices. There can be no assurance that the medical community and third-party payors will accept our technology. Similar risks will confront any other services developed by us in the future. Failure of our services to gain market acceptance would have a material adverse effect on our business, financial condition, and results of operations. If we do not have sufficient additional capital to finance our growth strategy, our development may be limited. We will need to raise additional capital in order to acquire, integrate, develop, operate and expand our affiliated physician practices. We may finance future acquisition and development projects through debt or equity financings and may use shares of our capital stock for all or a portion of the consideration to be paid in acquisitions. To the extent that we undertake these financings or use capital stock as consideration, our stockholders may, in the future, experience significant ownership dilution. To the extent we incur indebtedness, we may have significant interest expense and may be subject to covenants in the related debt agreements that affect the conduct of our business. We have convertible notes and debentures outstanding that have anti-dilution rights and limitations on incurring additional indebtedness that could limit our ability to obtain financing on favorable terms, or at all. We have notes due within the next twelve months totaling $7,619,873, including principal and interest. In addition, we are obligated to make debt principal payments of $3,500,000 over the next twelve months. T he Company is also in the process of a financial restructuring plan providing for the sale of the Companys interests in its ambulatory surgery centers. The proceeds of the proposed sale are expected to yield the Company sufficient cash to materially reduce or retire in full the Companys prevailing debt obligations. The promissory note for the CPM ASC acquisition, as referenced in Note 10 in the accompanying September 30, 2006 financial statements, is due and payable on January 3, 2007. Acquisitions that have occurred over the past several years also have contingent payments to be made, assuming the earnings thresholds are fully met, in the first quarter of 2007. The Company believes selling our interest in the ambulatory surgery centers will provide us the ability to meet these short term liquidity needs. Additionally, the proceeds are expected to provide the Company the ability to finance certain growth opportunities as presented. The long term objective is to reduce the Companys debt with this non-dilutive financing option. After the sale(s) are complete, the balance sheet will reflect a significant reduction in long term debt that would potentially reduce the interest expense associated with the notes payable . We can give no assurances that we will be able to obtain financing necessary for our acquisition and development strategy or that, if available, the financing will be on terms acceptable to us. If we do not have sufficient capital resources, our growth could be limited and our operations impaired. 45 There has been a lack of profitable operations in recent periods. For the years ended December 31, 2005, 2004 and 2003, net loss was ($5,339,378), $(1,501,482) and ($11,482,843), respectively. In addition, the third quarter ended September 30, 2006 had a net loss of $(2,223,508)
